CONCESSION AGREEMENT FOR
GAS AND CRUDE OIL
EXPLORATION AND EXPLOITATION
BETWEEN
THE ARAB REPUBLIC OF EGYPT
AND

THE EGYPTIAN NATURAL GAS HOLDING COMPANY

AND
ARTICLE

ARTICLE |

ARTICLE II
ARTICLE III
ARTICLE IV

ARTICLE V
ARTICLE VI
ARTICLE VII

ARTICLE VIII
ARTICLE IX
ARTICLE X
ARTICLE XI
ARTICLE XIl
ARTICLE XIII
ARTICLE XIV
ARTICLE XV
ARTICLE XVI
ARTICLE XVII

ARTICLE XVIII
ARTICLE XIX
ARTICLE XX
ARTICLE Xxl
ARTICLE XxIl
ARTICLE Xxill
ARTICLE XXIV
ARTICLE XXV
ARTICLE XXVI

ARTICLE XXVII
ARTICLE XXVIII
ARTICLE XXIX

DEFINITIONS
ANNEXES TO THE AGREEMENT..
GRANT OF RIGHTS AND TERM..........cccceeeseeee ese neeeeeee tetas

WORK PROGRAM AND EXPENDITURES DURING
EXPLORATION PHASE .........ccccccseseccseeeseeeeeeceeneeeeseeeeeseeneeenanees 23
RELINQUISHMENTS
OPERATIONS AFTER COMMERCIAL DISCOVERY...

OFFICE AND SERVICE OF NOTICES..

SAVING OF PETROLEUM AND PREVENTION OF LOSS
CUSTOMS EXEMPTIONS ...0.... cece eee eens eeeeeeeeceeneeeseee cael
BOOKS OF ACCOUNT; ACCOUNTING AND PAYMENTS
RECORDS, REPORTS AND INSPECTION.....
RESPONSIBILITY FOR DAMAGEG..............
PRIVILEGES OF GOVERNMENT REPRESENTATIVEG........
EMPLOYMENT RIGHTS AND TRAINING OF ARAB REPUBLIC
OF EGYPT PERSONNEL +64
LAWS AND REGULATIONS .
STABILIZATION
RIGHT OF REQUISITION ..
ASSIGNMENT
BREACH OF AGREEMENT AND POWER TO CANCEL....
FORCE MAJEURE..........:ceee
DISPUTES AND ARBITRATION..

ANNEX

ANNEX “A”
ANNEX “B”
ANNEX "C"
ANNEX "D"
ANNEX "E"
ANNEX "F"

ANNEX "G-1"
ANNEX "G-2"

ANNEX "G-3"

ANNEXES TO THE
CONCESSION AGREEMENT

TITLE PAGE

BOUNDARY DESCRIPTION OF THE CONCESSION AREA ...76
MAP OF THE CONCESSION AGREEMENT 78
BANK LETTER OF GUARANTEE...........0:00eees 79
CHARTER OF THE JOINT VENTURE COMPANY .
ACCOUNTING PROCEDURE
DEVELOPMENT LEASE ABANDONMENT COST RECOVERY
MECHANISM ........cccccecccsceesescseseceeeeeececsesesesecesesesessseeeseeeeesanees 99
MAP OF THE NATIONAL GAS PIPELINE GRID SYSTEM.....103
MAP OF CRUDE AND CONDENSATE PIPELINE
NETWORK. ..0...ccccccctececeeeeseseneeeseeeeeececeeeseseeeesesseeeseseeeeseeieeee 104
MAP OF LPG PIPELINE NETWORK. .........0.:ccsesesseereeneeees 105

CONCESSION AGREEMENT FOR GAS AND CRUDE OIL
EXPLORATION AND EXPLOITATION

BETWEEN

THE ARAB REPUBLIC OF EGYPT
AND
THE EGYPTIAN NATURAL GAS HOLDING COMPANY
AND

A.R.E.

This Agreement made and entered on this ------ day of ------ 20---, by and
between the ARAB REPUBLIC OF EGYPT (hereinafter referred to variously
as the "A.R.E." or as the "GOVERNMENT"), the EGYPTIAN NATURAL GAS
HOLDING COMPANY, a legal entity created by the Prime Minister Decree
No. 1009 of 2001, as amended, and according to Law No. 203 of 1991, as
amended (hereinafter referred to as "EGAS"),
soncee company organized and existing under the laws of -----

-- (hereinafter referred to as “---- ---”) or CONTRACTOR.
sremenenenenene company organized and existing under the
(hereinafter referred to as “------------ ”Y AN -n--nne-2eenneee=
; company organized and existing under the laws of ----
woscenenne= (hereinafter referred to as “----------”), ---------------, ----=------- and ---
woscenenne= shall be hereinafter referred to collectively as "CONTRACTOR" and
individually as “CONTRACTOR Member’.

PREAMBLE

WHEREAS, all minerals, including Petroleum, existing in mines and quarries
in the A.R.E., including its territorial waters, and in the seabed subject to its
jurisdiction and extending beyond its territorial waters, are the property of the
State;

WHEREAS, EGAS has applied to the GOVERNMENT for an exclusive
concession for the Exploration and exploitation of Gas and Crude Oil in and
throughout the Area referred to in Article Il, and described in Annex "A" and
shown approximately on Annex "B", which are attached hereto and made
part hereof (hereinafter referred to as the "Area");

WHEREAS. --------------, -=-----=---- ANd ------------- agree(s) to undertake their
obligations provided hereinafter as CONTRACTOR with respect to the
Exploration, Development and production of Petroleum in ------------- AREA, -

WHEREAS, the GOVERNMENT hereby desires to grant such concession
pursuant to this Agreement; and

WHEREAS, the Minister of Petroleum, pursuant to the provisions of Law No.
66 of 1953 as amended, may enter into a concession agreement with EGAS,
and with-------- ycrsse and -------- as CONTRACTOR in the said Area.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE |
DEFINITIONS

(a) “Affiliated Company” means a company:

(i) of which the share capital, conferring a majority of votes at
stockholders' meetings of such company, is owned directly or
indirectly by a party hereto; or

(ii) which is the owner directly or indirectly of share capital conferring a
majority of votes at stockholders' meetings of a party hereto; or

(iii) of which the share capital conferring a majority of votes at
stockholders' meetings of such company and the share capital
conferring a majority of votes at stockholders' meetings of a party
hereto are owned directly or indirectly by the same company.

-4-
(f)

“Agreement” means this Concession Agreement and its Annexes.
“A.R.E.” means the Arab Republic of Egypt.

“Barrel” shall consist of forty two (42) United States gallons, liquid
measure, corrected to a temperature of sixty degrees Fahrenheit
(60°F) at atmospheric pressure of 14.696 PSIA.

“Brent Price” means the simple arithmetic average of the monthly
average price of the Mid of Platts Prices Dated Brent for six (6) months
(t-1, t-2, t-3, t-4, t-5, t-6) immediately preceding the month of delivery
of the sold Gas expressed in U.S. Dollars/Barrel. “Dated Brent” means
the price assessment in US$/bbl (calculated using the average of the
mean of the daily highs and lows of Brent quotations) as published in
Platts Crude Oil Marketwire report.

“BTU” (British Thermal Unit) means the amount of energy required to
raise the temperature of one (1) pound of pure water by one degree
Fahrenheit (1°F) from sixty degrees Fahrenheit (60°F) to sixty one
degrees Fahrenheit (61°F) at a constant pressure of 14.696 PSIA.

“Calendar Year” means a period of twelve (12) months from 1%‘ January
to 31st December according to the Gregorian calendar.

“Commercial Discovery” has the meaning ascribed in Article III (c)
Commercial Well:

i- “Commercial Gas Well” means the first well on any geological
feature which, after testing for a period of not more than thirty (30)
consecutive days, where practical, but in any event in accordance
with sound and accepted industry production practices and verified
by EGAS, is found to be capable of producing at the average rate
of not less than fifteen million (15000000) Standard Cubic Feet of
Gas per day (SCFPD). The date of discovery of a Commercial Gas
Well is the date on which such well is tested and completed
according to the above.

ii- “Commercial Oil Well” means the first well on any geological feature
which, after testing for a period of not more than thirty (30)
consecutive days, where practical, but in any event in accordance
with sound and accepted industry production practices and verified
by EGAS, is found to be capable of producing at the average rate
of not less than three thousand (3000) Barrels of Oil per day
(BOPD) in case of Oil well. The date of discovery of a Commercial
(m)

(n)
(0)

Oil Well is the date on which such well is tested and completed
according to the above.

“Commercial Production” means Petroleum produced and saved for
regular shipment or delivery, as may be applicable for Oil or Gas.

“Commercial Production Commencement” means the date on which
the first regular shipment of Crude Oil or the first regular deliveries of
Gas are made.

“Condensate” means a mixture consisting principally of pentanes and
heavier hydrocarbons which is recovered as a liquid from Crude Oil or
Natural Gas in processing and separation facilities.

“CONTRACTOR?” could be one or more companies (each company to
be individually referred to as “CONTRACTOR Member’). Unless
modified in accordance with Article XXI herein, CONTRACTOR under
this Agreement shall mean -------- y creseces and ------------ .

“Cost Recovery Petroleum” has the meaning ascribed in
Article VIl(a)(1) of this Agreement.

“Delivery Point” is defined as follows:

i- In case Gas is sold or disposed of for export the delivery point shall
be agreed upon between EGAS and CONTRACTOR;

ii- In case Gas is sold or disposed of to EGAS, the delivery point shall
be the point specified by this Agreement, unless otherwise agreed
upon between EGAS and CONTRACTOR;

iii-In case Gas is sold or disposed of to third party within the Egyptian
Market, the delivery point shall be agreed upon between EGAS and
CONTRACTOR;

iv- In case of Crude Oil and/or Condensate, delivery point shall be
agreed upon between EGAS/EGPC and CONTRACTOR in
accordance with this Agreement.

“Development” includes, without limitation, all the operations and
activities pursuant to approved work programs and budgets under this
Agreement with respect to:

i- drilling, plugging, deepening, side tracking, re-drilling, completion
and equipping of development wells and the change of a well status;
and

ii- design, engineering, construction, installation, servicing and
(t)

(u)
(v)

maintenance of equipment, lines, systems facilities, plants and
related operations to produce and operate said development wells,
taking, saving, treatment, handling, storage, transportation and
delivery of Petroleum, re-pressuring, recycling and other secondary
recovery projects; and

iii-transportation, storage and any other work or activities necessary or
ancillary to the activities specified in (i) and (ii) above.

“Development Block” means an area the corner points of which have
to be coincident with one (1) minute x one (1) minute latitude and
longitude divisions according to the International Coordinates Grid
System, where possible, or with the existing boundaries of the Area
covered by this Agreement as set out in Annex "A".

“Development Lease(s)” means rights and obligations under this
Agreement through which an area that covers the Development
Block(s) is converted to a development lease after the approval of the
Minister of Petroleum under Article III(d) of this Agreement. Such area
should cover the geological structure capable of production, the corner
points of which have to be coincident with latitude and longitude
divisions according to the International Coordinates Grid System,
where possible, or with the existing boundaries of the Area covered by
this Agreement as set out in Annex "A".

“Development Period” has the meaning ascribed in Article III(d)(iii) of
this Agreement.

“Effective Date” means the date on which this Agreement is signed by
the GOVERNMENT, EGAS and CONTRACTOR after the relevant law
is issued.

“EGPC’” means the Egyptian General Petroleum Corporation, a legal
entity created by Law No. 167 of 1958, as amended.

“Egypt Upstream Gateway” means, integral digital platform for all
Exploration and Production data (hereinafter referred to as “EUG’), to
preserve legacy data, manage active data and promote the upstream
opportunities and attract new investments through international bid
rounds and through which CONTRACTOR can access, use, trade and
deliver all data, information and geological and geophysical studies for
the upstream activities in Egypt.

“Exploration” includes such geological, geophysical, aerial and other
surveys as may be contained in the approved Exploration work

-7-
(x)

(dd)

(ee)

(ff)

programs and budgets, and the drilling of shot holes, core holes,
stratigraphic tests, drilling Wells for the discovery of Petroleum or the
appraisal of Petroleum discoveries and other related holes and wells,
and the purchase or acquisition of such supplies, materials, services
and equipment therefore, all as may be contained in the approved work
programs and budgets. The verb "explore" means the act of conducting
Exploration and the word “exploratory” means relative to Exploration.

“Exploration Block” means an area the corner points of which are
coincident with three (3) minutes x three (3) minutes latitude and
longitude divisions according to the International Coordinates Grid
System, where possible, or with the existing boundaries of the Area
covered by this Agreement as set out in Annex "A”.

“Exploration Work Program and Budget” has the meaning ascribed in
Article IV(c) of this Agreement.

“Excess Cost Recovery” has the meaning ascribed in Article VII(a)(2)
of this Agreement.

“Financial Year’ means the GOVERNMENT’s financial year according
to the laws and regulations of the A.R.E..

“Gas” means natural gas both associated and non-associated, and all
of its constituent elements produced from any well in the Area (other
than Liquid Crude Oil) and all non-hydrocarbon substances therein.

“Gas Sales Agreement” means a written agreement entered into
pursuant to Article VIl(e) between EGAS and/or CONTRACTOR (as
sellers) and EGAS or a third party (as buyers), which contains the
terms and conditions for Gas sales from a Development Lease.

“Joint Venture Company” is a company to be formed in accordance
with Article VI and Annex “D” of this Agreement.

“Liquid Crude Oil’ or “Crude Oil” or “Oil” means any hydrocarbon
produced from the Area which is in a liquid state at the wellhead or
lease separators or which is extracted from the Gas or casing head
Gas in a plant. Such liquid state shall exist at sixty degrees Fahrenheit
(60°F) and atmospheric pressure of 14.696 PSIA. Such term includes
distillate and Condensate.

“Liquefied Natural Gas (LNG)” means Natural Gas that has been
liquefied by cooling it to approximately negative two hundred and sixty
degrees Fahrenheit (-260°F) at atmospheric pressure.
(gg) “Liquefied Petroleum Gas (LPG)” means a mixture of principally butane
and propane liquefied by pressure and temperature.

(hh) “Minimum Expenditure Obligations” means, in relation to a given
Exploration period, the minimum amount of expenditure that
CONTRACTOR is obligated to spend during such Exploration period
as set out, or as may be adjusted, in accordance with Article IV(b) of
this Agreement.

(ii) “Minimum Exploration Work Obligations” means, in relation to a given
Exploration period, the minimum Exploration works _ that
CONTRACTOR shall undertake during such Exploration period as set
out, or as may be adjusted, in accordance with Article IV(b) of this
Agreement.

(jj) “Operator” means CONTRACTOR (if it is one company) or one of the
CONTRACTOR Members (if they are more than one company), as the
case may be, appointed by them to be the entity to which, from which
and in whose name all notifications related to or in connection with this
Agreement shall be made. CONTRACTOR shall notify the name of the
Operator to EGAS.

(kk) “Petroleum” means Liquid Crude Oil of various densities, asphalt, Gas,
casing head Gas and all other hydrocarbon substances that may be
discovered and produced from the Area, or otherwise obtained and
saved from the Area under this Agreement, and all substances that may
be extracted there from.

(Il) | “Production Sharing” has the meaning ascribed in Article VII(b)(1) of
this Agreement.

(mm) “Standard Cubic Foot (SCF)” is the amount of Gas necessary to fill one
(1) cubic foot of space at atmospheric pressure of 14.696 PSIA at a
base temperature of sixty degrees Fahrenheit (60°F).

(nn) “Tax Year” means the period of twelve (12) months according to the
laws and regulations of the A.R.E..

(00) “Year” means a period of twelve (12) months according to the
Gregorian calendar.
ARTICLE II
ANNEXES TO THE AGREEMENT

Annex “A” is a description of the Area covered and affected by this
Agreement, hereinafter referred to as the "Area".

Annex “B’” is a provisional illustrative map on the scale of approximately (1:
non cen one ) indicating the Area covered and affected by this Agreement and
described in Annex "A".

Annex “C” is the form of a Bank Letter of Guarantee to be submitted by
CONTRACTOR to EGAS for the sum of ---------------- million U.S. Dollars ($
---000000) after the issuance of the relevant law and before the date of
signature by the Minister of Petroleum of this Agreement, to guarantee the
execution of CONTRACTOR’s Minimum Exploration Work Obligations
hereunder for the first Exploration period of ------ (--) Year(s). In case
CONTRACTOR elects to enter the second Exploration period and third
Exploration period each of ----- (-o-ee= ) Years and ----- (---) Years respectively
in accordance with Article III(b) of this Agreement, two (2) similar Letter(s) of
Guarantee shall be issued and be submitted by CONTRACTOR on the day
the CONTRACTOR exercises its option to enter the second and third
Exploration period(s). The Letter of Guarantee which is related to the second
Exploration period shall be for the sum of ------------ million U.S. Dollars ($ --
-000000) and the Letter of Guarantee which is related to the third Exploration
period shall be for the sum of ------------ million U.S. Dollars ($ ---000000),
less in both instances any excess expenditures incurred in the preceding
Exploration period permitted for carry forward in accordance with Article
IV(b) third paragraph of this Agreement and approved by EGAS.

In case of any shortfall (the difference between the amount of
CONTRACTOR's Minimum Expenditure Obligations for any Exploration
period and the total amount of expenditures actually incurred and paid by
CONTRACTOR and approved by EGAS for the same Exploration period
plus any carry forward amount approved by EGAS from the previous
Exploration period, if any), EGAS shall notify CONTRACTOR in writing by
the value of such shortfall. Within fifteen (15) days from the date of this
notification, CONTRACTOR shall transfer the amount of the shortfall to
EGAS's account and if CONTRACTOR did not transfer the amount of this
shortfall within the mentioned fifteen (15) days, EGAS has the right to

liquidate the concerned Letter of Guarantee.

Each letter of the two (2) or three (3) Letters of Guarantee shall remain

effective for six (6) months after the end of the relevant Exploration period

for which it has been issued, except as it may expire prior to that time in

accordance with its terms.

The CONTRACTOR has the right to submit a letter that entitles EGAS to

solidify an amount, from the CONTRACTOR’s dues at EGAS/EGPC, equal

to the financial commitment of the then current Exploration period.

Annex “D” is the form of a Charter of the Joint Venture Company to be
formed as provided for in Article VI hereof.

Annex “E” is the Accounting Procedure.
Annex “F” is the Development Lease abandonment cost recovery
mechanism.
Annex “G’ is the following maps of:
1- The National Gas Pipeline Grid System.
2- Crude and Condensate Pipeline Network.
3- LPG Pipeline Network.
Annexes "A", "B","C","D", "E", "F" and "G" to this Agreement are hereby

made part hereof, and they shall be considered as having equal force and
effect with the provisions of this Agreement.

ARTICLE III
GRANT OF RIGHTS AND TERM

The GOVERNMENT hereby grants EGAS and CONTRACTOR, subject to
the terms, covenants and conditions set out in this Agreement, which insofar
as they may be contrary to or inconsistent with any provisions of Law No. 66
of 1953, as amended, shall have the force of law, an exclusive concession
in and to the Area described in Annexes "A" and "B".

(a) The GOVERNMENT shall own and be entitled to, as hereinafter
provided, a royalty in cash or in kind of ten percent (10%) of the total
quantity of Petroleum produced and saved from the Area during the
Development Period including its extension, if any. In case EGAS buys
CONTRACTOR’s share, said royalty shall be borne and paid by EGAS

-l-
(b)

and shall not be the obligation of CONTRACTOR. In that case the
payment of royalties by EGAS shall not be deemed to result in an
income attributable to the CONTRACTOR.

In case CONTRACTOR disposes all or part of its share of Production
Sharing, by itself to local market after obtaining the Minister of
Petroleum’s approval, CONTRACTOR shall pay to EGAS an amount
equal to the royalty to be paid by EGAS in respect of such Petroleum,
the payment of such royalties by CONTRACTOR shall be deemed to
be non-recoverable cost.

In case CONTRACTOR export all or part of its share of Production
Sharing, solely or jointly with EGAS after obtaining the Minister of
Petroleum's approval, CONTRACTOR shall pay to EGAS an amount
equal to the royalty to be paid by EGAS in respect of the quantities
exported by CONTRACTOR, the payment of such royalties by
CONTRACTOR shall be deemed to be non-recoverable cost.

A first Exploration period of ----- (---) Year(s) shall start from the Effective
Date. Second Exploration period of ----- (--) Years and third Exploration
period of ----- (--) Years, shall be granted to CONTRACTOR at its
option, upon written notice given to EGAS not less than thirty (30) days
prior to the end of the then current Exploration period, as may be
extended pursuant to the provisions of Article V(a), and subject only to
CONTRACTOR having fulfilled its obligations hereunder for that period.
This Agreement shall be terminated if neither a Commercial Discovery
of Oil nor a Commercial Discovery of Gas is established by the end of
the ----- (--") Year of the Exploration phase, as may be extended
pursuant to Article V(a). The election by EGAS to undertake a sole risk
venture under paragraph (c) below shall neither extend the Exploration
period nor affect the termination of this Agreement as_ to
CONTRACTOR.

Commercial Discovery:

(i) "Commercial Discovery" whether of Oil or Gas may consist of one
(1) producing reservoir or a group of producing reservoirs which is
worthy of being developed commercially. After discovery of a
Commercial Oil or Gas Well, CONTRACTOR shall, unless
otherwise agreed upon with EGAS, undertake as part of its
Exploration program the appraisal of the discovery by drilling one
(1) or more appraisal wells, to determine whether such discovery is
worthy of being developed commercially, taking into consideration

-12-
(ii)

(iii)

the recoverable reserves, production, pipeline and_ terminal
facilities required, estimated Petroleum prices, and all other
relevant technical and economic factors.

The provisions laid down herein postulate the unity and indivisibility
of the concepts of Commercial Discovery and Development Lease.
They shall apply uniformly to Oil and Gas, unless otherwise
specified.

CONTRACTOR shall give notice of a Commercial Discovery to
EGAS immediately after the discovery is considered by
CONTRACTOR to be worthy of commercial development, but in
any event, with respect to a Commercial Oil Well, not later than
thirty (30) days following the completion of the second appraisal
well or twelve (12) months following the date of the discovery of the
Commercial Oil Well, whichever is earlier; or with respect to a
Commercial Gas Well, not later than twenty four (24) months from
the date of the discovery of the Commercial Gas Well (unless
EGAS agrees to extend such period either for a Commercial Oil or
Gas Well). CONTRACTOR shall also have the right to give such
notice of Commercial Discovery with respect to any reservoir(s) if
the well(s), thereon, in its opinion, considered collectively could be
worthy of commercial development after EGAS’s approval.

Without prejudice to the provisions of Article (V)(a) fourth (4*")
paragraph, if CONTRACTOR achieves a Commercial Discovery
either for Oil or Gas within a period less than the period mentioned
above and before the end of the last Exploration period, the
CONTRACTOR should submit to EGAS such notice thirty (30)
days before the end of the last Exploration period, and in case
CONTRACTOR didn’t submit such notice within such period,
EGAS shall have the right to exercise the sole risk venture by any
other means deemed to be appropriate by EGAS and the
CONTRACTOR has no right to have recourse against EGAS for
compensation or expenditures or costs or any share in production.
CONTRACTOR may also give a notice of a Commercial Discovery
of Oil in the event it wishes to undertake a Gas recycling project.

A notice of Commercial Discovery of Gas shall contain all detailed
particulars of the discovery, especially the area containing
recoverable reserves, the estimated production potential and
profile, field life, Gas analysis, the required pipeline and production

-13-
(iv

facilities, estimated Development costs, estimated Petroleum
prices and all other relevant technical and economic factors (unless
otherwise agreed upon by EGAS).

“Date of Notice of Commercial Discovery” means the date on which
CONTRACTOR notifies EGAS of (i) the existence of a Commercial
Oil Well or a Commercial Gas Well; or (ii) with respect to any well(s)
in a reservoir if, in its opinion, the reservoir or a group of reservoirs,
considered collectively, could be worthy of commercial
development.

If Crude Oil or Gas is discovered but is not deemed by
CONTRACTOR to be a Commercial Discovery of Oil or Gas under
the above provisions of this paragraph (c), EGAS shall one (1)
month after the expiration of the period specified above within
which CONTRACTOR can give notice of a Commercial Discovery
of Oil or Gas, or thirteen (13) months after the completion of a well
not considered to be a Commercial Oil Well or twenty five (25)
months after the completion of a well not considered to be a
Commercial Gas Well, have the right, following sixty (60) days
written notice to CONTRACTOR, at its sole cost, risk and expense,
to develop, produce and dispose of all Crude Oil or Gas from the
geological feature on which the well has been drilled. Said notice
shall state the specific area covering said geological feature to be
developed, the wells to be drilled, the production facilities to be
installed and EGAS's estimated cost thereof. Within thirty (30) days
after receipt of said notice CONTRACTOR may, in writing, elect to
develop such area as hereunder provided for in the case of
Commercial Discovery. In such event all terms of this Agreement
shall continue to apply to the specified area.

If CONTRACTOR elects not to develop such area, the specific area
covering said geological feature shall be set aside for sole risk
operations by EGAS, such area to be mutually agreed upon by
EGAS and CONTRACTOR on the basis of good Petroleum
industry practice. EGAS shall be entitled to perform such
operations or, in the event the Joint Venture Company has come
into existence, to have the Joint Venture Company perform such
operations for the account of EGAS and at EGAS's sole cost, risk
and expense or by any other means deemed to be appropriate by
EGAS for developing such discovery. When EGAS has recovered
from the Petroleum produced from such specific area a quantity of

-14-
Petroleum equal in value, pursuant to the valuation principles set
forth in Article VII(c), to three hundred percent (300%) of the cost it
has incurred in carrying out the sole risk operations,
CONTRACTOR shall have the option, only in the event that there
has been a separate Commercial Discovery of Oil or Gas,
elsewhere within the Area, to share in further Development and
production of that specific area upon paying EGAS one hundred
percent (100%) of such costs incurred by EGAS.

Such one hundred percent (100%) payment shall not be recovered
by CONTRACTOR. Immediately following such payment, the
specific area shall either (i) revert to the status of an ordinary
Development Lease under this Agreement and thereafter shall be
operated in accordance with the terms hereof; or (ii) alternatively,
in the event that at such time EGAS or its Affiliated Company is
conducting Development operations in the area at its sole expense
and EGAS elects to continue operating, the area shall remain set
aside and CONTRACTOR shall only be entitled to its share of
Production Sharing percentages of the Crude Oil or Gas as
specified in Article VII(b). The sole risk Crude Oil or Gas shall be
valued in the manner provided for in Article VII(c). In the event of
any termination of this Agreement under the provisions of Article III
(b), this Agreement shall, however, continue to apply to EGAS's
operations of any sole risk venture hereunder, although this
Agreement shall have been terminated with respect to
CONTRACTOR pursuant to the provisions of Article III(b).

(d) Conversion to a Development Lease:

(i)

(ii)

Following a Commercial Discovery of Oil pursuant to the last
paragraph of Article III(c)(iii), EGAS and CONTRACTOR shall
endeavor with diligence to find adequate markets capable of
absorbing the production of Oil. Thereafter, EGAS and
CONTRACTOR shall meet with a view of assessing whether the
outlets for such Oil and other relevant factors warrant the
Development and production of the Oil in accordance with and
subject to the conditions set forth in Article VII.

Following a Commercial Discovery of Gas pursuant to the last
paragraph of Article III(c)(iii), EGAS and CONTRACTOR shall
endeavor with diligence to find adequate markets capable of
absorbing the production of the Gas. EGAS shall notify

-15-
CONTRACTOR within one (1) Year from the Date of Notice of
Commercial Discovery of Gas if EGAS requires such Gas for the
local market, and the expected annual schedule of demand for
such Gas. Thereafter, EGAS and CONTRACTOR shall meet with
a view of assessing whether the outlets for such Gas and other
relevant factors such as Gas price warrant the Development and
production of the Gas and, in case of agreement, the Gas thus
made available shall be disposed of to EGAS under a Gas Sales
Agreement in accordance with and subject to the conditions set
forth in Article VII. In case of unavailability of local market capable
of absorbing such Gas; EGAS and/or CONTRACTOR shall
endeavor with diligence to find adequate markets abroad capable
of absorbing the production of such Gas subject to the Minister of
Petroleum’s approval.

Based on the scheme of disposition of Oil or Gas in (i) and (ii)
above, the CONTRACTOR should submit to EGAS the
Development Plan including abandonment plan of the
Development area which shall be contained, for example, but not
limited to, abandonment procedures and estimated cost. The
mechanism for recovering such costs shall be according to
Annex “F”. The Development Lease abandonment cost recovery
mechanism shall be annexed to the Development Lease
application. CONTRACTOR should also submit the Development
Lease application, which should comprise the extent of the whole
area capable of production to be covered by the Development
Lease, the Petroleum reserves and the Commercial Production
Commencement date, in accordance with what was agreed upon
by EGAS and CONTRACTOR.

In case of requesting a Gas Development Lease, the application
should include in addition to what stated above, the Gas price
which was agreed upon by EGAS and CONTRACTOR pursuant to
Article VII(c)(2). Then the Development Lease should be subject to
the Minister of Petroleum’s approval and such area shall then be
converted automatically into a Development Lease without the
issue of any additional legal instrument or permission. The date on
which the Minister of Petroleum approves the Development Lease
Application will be the “Development Lease Approval Date”.

In case CONTRACTOR failed to submit the Development Lease
application within three (3) Years from the Date of Notice of

-16-
(iii)

Commercial Discovery of Oil or Gas made by CONTRACTOR to
EGAS (unless otherwise agreed upon by EGAS), the
CONTRACTOR is committed to surrender such Oil or Gas reserves
to EGAS.

EGAS can freely elect to develop such specific area covering said
geological structure containing the said Petroleum reserves that
the CONTRACTOR failed to submit the Development Lease
application by any other mean deems to be appropriate by EGAS.
The CONTRACTOR has no right to have recourse against EGAS
for compensation or expenditures or costs or any share in
production.

The “Development Period” of each Development Lease shall be as
follows:

(aa) In respect of a Commercial Discovery of Oil, it shall be twenty
(20) Years from the Development Lease Approval Date plus
a first Extension Period followed by a second Extension
Period, if any, each of them is subject to the Minister of
Petroleum’s approval; provided that, if after the conversion of
a Commercial Discovery of Oil into a Development Lease,
Gas is discovered in the same Development Lease and is
used or is capable of being used locally or for export
hereunder, the period of the Development Lease shall be
extended only with respect to such Gas, LPG extracted from
such Gas and Crude Oil in the form of Condensate produced
with such Gas for twenty (20) Years from the Date of Notice
of Commercial Discovery of Gas made by CONTRACTOR to
EGAS plus the Extension Period (as defined below); provided
that the duration of such Development Lease based on a
Commercial Discovery of Oil shall not be extended beyond
thirty (30) Years from the Development Lease Approval Date
of such Commercial Discovery of Oil.

CONTRACTOR shall immediately notify EGAS of any Gas
discovery but shall not be required to apply for a new
Development Lease in respect of such Gas.

(bb) In respect of a Commercial Discovery of Gas, it shall be
twenty (20) Years from the Development Lease Approval
Date, plus a first Extension Period followed by a second
Extension Period, if any, each of them is subject to the

-17-
Minister of Petroleum’s approval; provided that, if after the
conversion of a Commercial Discovery of Gas into a
Development Lease, Crude Oil is discovered in the same
Development Lease, CONTRACTOR's share of such Crude
Oil from the Development Lease (except LPG extracted from
Gas or Crude Oil in the form of Condensate produced with
Gas) and Gas associated with such Crude Oil shall revert
entirely to EGAS upon the expiry of twenty (20) Years from
the Date of Notice of Commercial Discovery of Crude Oil plus
the Extension Period (as defined below). Notwithstanding,
anything to the contrary under this Agreement, the duration
of a Development Lease based on a Commercial Discovery
of Gas shall in no case exceed thirty (30) Years from the
Development Lease Approval date of such Commercial
Discovery of Gas.

CONTRACTOR shall immediately notify EGAS of any Crude
Oil discovery but shall not be required to apply for a new
Development Lease in respect of such Crude Oil.

(cc) The notification to EGAS of the discovery of Gas in a
Development Lease based on Commercial Discovery of Oil,
or vice versa, should include all technical information
mentioned in Article III(c)(i) and (iii) above.

(dd) The "Extension Period" means a period of five (5) Years
which may be elected by CONTRACTOR upon six (6) months
prior written request sent by CONTRACTOR to EGAS prior
to the expiry of the relevant twenty (20) Year period and the
first Extension Period, as the case may be, supplemented by
technical studies, including the evaluation of production
period, the expected levels of production during the
Extension Period, CONTRACTOR’s obligations and relevant
economic considerations. The Extension Period is subject to
the Minister of Petroleum’s approval.

(e) Development operations shall, upon the issuance of a Development
Lease granted following a Commercial Discovery of Oil or Gas, be
started promptly by the Joint Venture Company and conducted in
accordance with good Petroleum fields’ practices and accepted
Petroleum engineering principles, until the field is considered to be fully
developed. It is understood that if associated Gas is not utilized, EGAS
and CONTRACTOR shall negotiate in good faith on the best way to
avoid impairing the production in the interests of the parties.

In the event Commercial Production Commencement of Oil or Gas has
not started from any Oil or Gas Development Lease in accordance with
the items specified in the granted Development Lease, the
CONTRACTOR shall immediately surrender such petroleum reserves
to EGAS and relinquish the relevant Development Lease (unless
otherwise agreed upon by EGAS); without any right to CONTRACTOR
to claim for recovering any expenditures spent by CONTRACTOR or
any compensation relevant to such Petroleum reserves. Such
relinquished area is considered to be contained of the CONTRACTOR’s
relinquishments obligations at the end of the then current Exploration
period, if any.

In the event no Commercial Production of Oil, in regular shipments or
Gas in regular deliveries, is established from any Development Block in
any Oil or Gas Development Lease within four (4) Years from the
Commercial Production Commencement for Oil or Gas, CONTRACTOR
shall immediately relinquish such Development Block at the end of these
four (4) Years, unless it is sharing in production with another
Commercial Discovery of Oil or Gas in the same Development Lease. A
periodical revision shall take place every four (4) Years during
Development Period of the same Development Lease, in order to
relinquish any Development Block not producing or not contributing to
production in the same Development Lease.

In case the production has stopped from any well, and the reproduction
hasn't started within a period of maximum one (1) year from the date of
such stop, a revision for the Development Lease block(s) will take place
in order to relinquish the Development Block(s) not contributing to
production from such Development Lease (unless EGAS agrees to
extend such period).

Each Development Block in a Development Lease being partly within
the radius of drainage of any producing well in such Development Lease
shall be considered as participating in the Commercial Production
referred to above.

If EGAS deems, or upon application by CONTRACTOR, it is recognized
by EGAS that Crude Oil or Gas is being drained or might be drained
from an Exploration Block under this Agreement into a development
block on an adjoining concession area held by the same

-19-
CONTRACTOR or another contractor, such Exploration Block being
drained or which will be drained from shall be considered as
participating in the Commercial Production of the Development Block in
question and the Exploration Block being drained shall be converted
into a Development Lease with the ensuing allocation of costs and
production (calculated from the Effective Date or the date such drainage
occurs, whichever is later) between the two concession areas. The
allocation of such costs and production under each concession
agreement shall be in the same portion that the recoverable reserves in
the drained geological structure underlying each concession area bears
to the total recoverable reserves of such structure underlying both
concession areas. The production allocated to a concession area shall
be priced according to the concession agreement covering that area.

In case of failure by the CONTRACTOR in this Agreement and the
contractor in adjoining concession area to agree on the allocation of
costs and/or production for such separate Development Leases under
each concession area, such disagreement shall be resolved by expert
determination, the expert to be agreed upon by the two contractors.
EGAS shall have the right to interfere and induce the contractors to fully
cooperate and resolve the drainage matter in expedient manner as per
the expert decision, such that neither contractor shall be unjustifiably
enriched. The cost of the expert shall in no event be recovered.

In case Petroleum reserves exists in one of the geological structures,
that extends between this Area which is located in the exclusive
economic zone of the A.R.E and the exclusive economic zone of one of
the neighboring states, then the CONTRACTOR under this Agreement
shall notify EGAS, as a government's representative, of the existence
of this Petroleum reserves as a preparation for the competent authority
to take all required procedures to reach an agreement on the modalities
of the exploitation of such petroleum reserves "Unitization Agreement"
whilst taking into account the following:-

i) The geographical extension and the geological features for such
extended petroleum reserves and the proposed area for
exploitation and/or the joint development of the said reserves.

ii) The methodology used for the calculation of such petroleum
reserves and its allocation between the parties.

In order to reach Unitization Agreement CONTRACTOR shall cooperate
with EGAS, as a government’s representative, and shall supply EGAS

-20-
(f)

with all available data and information it has, in order to keep the rights
of this Agreement’s parties.

CONTRACTOR shall bear and pay all the costs and expenses required
in carrying out all the operations under this Agreement, but such costs
and expenses shall not include any interest on investment.
CONTRACTOR shall look only to the Petroleum to which it is entitled
under this Agreement to recover such costs and expenses. Such costs
and expenses shall be recoverable as provided in Article VII. During the
term of this Agreement, the total production achieved in the conduct of
such operations shall be divided between EGAS and CONTRACTOR in
accordance with the provisions of Article VII.

(1) Unless otherwise provided, CONTRACTOR shall be subject to
Egyptian income tax laws in A.R.E. and shall comply with the
requirements of such laws with respect to the filing of returns, the
assessment of tax, and keeping and showing of books and records.

(2) CONTRACTOR shall be liable to prepare the income tax return
statement. CONTRACTOR shall submit the tax return statement to
EGAS at least twenty five (25) days prior to the due date of
submitting thereof to the tax authority. EGAS shall have the right to
review the tax return statement in order to approve the tax
calculation therein. EGAS shall provide comments on such tax
return statement within fifteen (15) days from the date of receiving
the tax return statement from CONTRACTOR. In any case
CONTRACTOR shall be responsible for submitting the tax return
statement to the tax authority within the legal due date.

(3) CONTRACTOR's annual income for Egyptian income tax in A.R.E.
purposes under this Agreement shall be an amount calculated as
follows:

The total of the sums received by CONTRACTOR from the sale
or other disposition of all Petroleum acquired by CONTRACTOR
pursuant to Article VII(a) and (b);

Reduced by:
(i) The costs and expenses of CONTRACTOR; and
(ii) The value of EGAS's share of the Excess Cost Recovery , if

-21-
(4)

any, to be paid to EGAS in cash or in kind as determined
according to Article VII;

Plus:

An amount equal to CONTRACTOR's Egyptian income taxes in
A.R.E. grossed-up in the manner shown in Article VI of
Annex "E".

In case CONTRACTOR pays its own taxes pursuant to the second
or third paragraph of Article IIl(g)(4), the last addition (gross-up)
shall not be applied to the equation to calculate CONTRACTOR's
annual income for Egyptian income tax.

For purposes of above mentioned tax deductions in any Tax Year,
Article VII(a) shall apply only in respect of classification of costs and
expenses and rates of amortization, without regard to the
percentage limitation referred to in the first paragraph of
Article Vil(a)(1). All costs and expenses of CONTRACTOR in
conducting the operations under this Agreement which are not
controlled by Article VIl(a) as above qualified shall be deductible in
accordance with the provisions of the Egyptian Income Tax Law.

EGAS shall assume, pay and discharge, in the name and on behalf
of CONTRACTOR, CONTRACTOR's Egyptian income tax in
A.R.E. out of EGAS's share of the Petroleum produced and saved
and not used in Petroleum operations under Article VII. All taxes
paid by EGAS in the name and on behalf of CONTRACTOR shall
be considered as income to CONTRACTOR.

In case CONTRACTOR disposes of all or part of its share of
Production Sharing, by itself to local market and after obtaining the
Minister of Petroleum’s approval, CONTRACTOR shall bear and
pay to EGAS an amount equal to the CONTRACTOR’s Egyptian
income tax, which shall be paid by EGAS, in respect of the value of
such Petroleum, the payment of such tax by CONTRACTOR shall
neither be considered as income nor as recoverable cost to
CONTRACTOR.

In case CONTRACTOR exports all or part of its share of Production
Sharing, solely or jointly with EGAS and after obtaining the Minister
of Petroleum’s approval, CONTRACTOR shall pay to EGAS an
amount equal to the CONTRACTOR’s Egyptian income tax, which
shall be paid by EGAS, in respect of the value of the quantities

-22-
(a)

(b)

exported by CONTRACTOR, the payment of such tax by
CONTRACTOR shall neither be considered as income nor as
recoverable cost to CONTRACTOR.

(5) EGAS shall furnish to CONTRACTOR the proper official receipts
evidencing the payment of CONTRACTOR's Egyptian income tax
in A.R.E. for each Tax Year within ninety (90) days following the
receipt by EGAS of CONTRACTOR's income tax return statement
for the preceding Tax Year. Such receipts shall be issued by the
proper tax authorities and shall state the paid amount and other
particulars that are customary for such receipts.

(6) As used herein, Egyptian Income Tax in A.R.E. shall be inclusive
of all income taxes payable in the A.R.E. (including tax on tax) such
as the tax on income from movable capital and the tax on profits
from commerce and industry and inclusive of taxes based on
income or profits, including all dividends, withholding with respect
to shareholders and other taxes imposed by the GOVERNMENT of
A.R.E. on the distribution of income or profits by CONTRACTOR.

(7) In calculating its income taxes in A.R.E., EGAS shall be entitled to
deduct all royalties paid by EGAS to the GOVERNMENT and
CONTRACTOR's Egyptian income taxes paid by EGAS on
CONTRACTOR 's behalf.

ARTICLE IV
WORK PROGRAM AND EXPENDITURES DURING
EXPLORATION PHASE

CONTRACTOR shall commence Exploration operations hereunder not
later than six (6) months from the Effective Date. CONTRACTOR shall
have the right to use and obtain all seismic, wells and other data with
respect to the Area in EUG's possession and in accordance with the
regulations in such respect.

The first Exploration period shall be of ------ (---) Year(s).
CONTRACTOR may elect to enter one (1) or two (2) successive
period(s), ----- (--) Years for the second Exploration period and ----- (--
) Years for the third Exploration period, in accordance with Article III(b),
each of which upon a written application to EGAS at least thirty (30)

-23-
days before the end of the then current Exploration period, subject to
EGAS’s approval and CONTRACTOR’s fulfillment of its minimum
Exploration obligations hereunder for the then current Exploration
period.

For the first Exploration period, CONTRACTOR shall spend a minimum
Of wet ennnnnn ne million U.S. Dollars
($ ---000000) on Exploration operations and activities related thereto,
which shall be the Minimum Expenditure Obligations for the first
Exploration period of ------ (---) Year(s); provided that the Minimum
Exploration Work Obligations of CONTRACTOR in such period shall be
to acquire -------------- square kilometers (---- km?) of 3D seismic
program, acquire ----------- kilometers (--- km) of 2D seismic program,
reprocess seismic data, carry out technical studies and drill ------ (---)
exploratory well(s).

For the second Exploration period of ------ (---) Year(s) that
CONTRACTOR elects to enter after the first Exploration period, the
Minimum Expenditure Obligations shall be ------- million U.S. Dollars ($
--000000), provided that the Minimum Exploration Work Obligations for
the CONTRACTOR in such period shall be to acquire
square kilometers (---- km?) of 3D seismic program, acquire --
kilometers (--- km) of 2D seismic program, reprocess seismic data, carry
out technical studies and drill ------ (---) exploratory well(s).

For the third Exploration period of ------ (---) Year(s) that
CONTRACTOR elects to enter after the second Exploration period, the
Minimum Expenditure Obligations shall be ------- million U.S. Dollars ($
--000000), provided that the Minimum Exploration Work Obligations of
CONTRACTOR in such period shall be to acquire ------- ---- square

kilometers (---- km?) of 3D seismic program, acquire ----------- kilometers
(--- km) of 2D seismic program, reprocess seismic data, carry out
technical studies and drill ------ (---) exploratory well(s).

In case CONTRACTOR spends more than the Minimum Expenditure
Obligations required to be expended or performs works (approved by
EGAS) in excess of the Minimum Exploration Work Obligations during
any Exploration period, the excess expenditure and/or works shall be
subtracted from the Minimum Expenditure Obligations and/or the
Minimum Exploration Work Obligations for any succeeding Exploration
period, as the case may be.

-24-
EGAS may approve CONTRACTOR’s request to enter the succeeding
Exploration period in the event the CONTRACTOR has failed to fulfill
any of its Minimum Exploration Work Obligations of the then current
Exploration period subject to its fulfillment of the Minimum Expenditure
Obligations for such period.

If CONTRACTOR is allowed to enter the succeeding Exploration period
without having fulfilled all of its Minimum Exploration Work Obligations,
the part of the Minimum Exploration Work Obligations which has not
been fulfilled shall be carried forward to the succeeding Exploration
period and CONTRACTOR shall submit a separate letter of guarantee
with the value of the part of such Minimum Exploration Work Obligations
which shall be valid until the end of the succeeding Exploration period.
Such letter of guarantee cannot be reduced by any other expenses that
do not relate to the specific obligation(s) it guarantees.

Such letter of guarantee shall not be returned except after the execution
of the carried forward obligation. EGAS shall have the right to liquidate
the letter of guarantee in case the carried forward obligation is not
executed by the end of the succeeding Exploration period. In such case,
CONTRACTOR shall not be entitled to recover such values as
Exploration expenditures in the manner provided for under Article VII in
the event of Commercial Production.

In case CONTRACTOR surrenders its Exploration rights under this
Agreement as set forth above before or at the end of the first Exploration
period, having expended less than the total sum of the Minimum
Expenditure Obligations for such period on Exploration operations, an
amount equal to the difference between the said Minimum Expenditure
Obligations and the amount actually spent on Exploration and approved
as recoverable cost by EGAS shall be paid by CONTRACTOR to EGAS
at the time of surrendering or within six (6) months from the end of the
first Exploration period, as the case may be.

Any expenditure deficiency by CONTRACTOR at the end of any
successive Exploration period for the reasons stated above shall
similarly result in a payment by CONTRACTOR to EGAS of such
deficiency. Provided that this Agreement is still in force as to
CONTRACTOR, CONTRACTOR shall be entitled to recover any such
payments as Exploration expenditure in the manner provided for under
Article VIl in the event of Commercial Production.

-25-
Without prejudice to Article III (b), in case no Commercial Oil Discovery
is established or no notice of Commercial Gas Discovery is given by the
end of the ------ (---”) Year, as may be extended pursuant to Article V(a),
or in case CONTRACTOR surrenders the Area under this Agreement
prior to such time, EGAS shall not bear any of the aforesaid expenses
spent by CONTRACTOR.

At least four (4) months prior to the beginning of each Financial Year
or at such other times as may mutually be agreed to by EGAS and
CONTRACTOR, CONTRACTOR shall prepare an exploration work
program and budget for the Area setting forth the Exploration
operations which CONTRACTOR proposes to carry out during the
ensuing Year “Exploration Work Program and Budget”.

The Exploration Work Program and Budget shall be reviewed by a joint
committee to be established by EGAS and CONTRACTOR after the
Effective Date of this Agreement. This committee, hereinafter referred
to as the "Exploration Advisory Committee", shall consist of six (6)
members, three (3) of whom shall be appointed by EGAS and three (3)
by CONTRACTOR. The Chairman of the Exploration Advisory
Committee shall be designated by EGAS among the members
appointed by it. The Exploration Advisory Committee shall review and
give such advice as it deems appropriate with respect to the proposed
Exploration Work Program and Budget. Following review by the
Exploration Advisory Committee, CONTRACTOR shall make such
revisions and submit the Exploration Work Program and Budget to
EGAS for its approval.

Following such approval, it is further agreed that:

(i) CONTRACTOR shall neither substantially revise or modify said
Exploration Work Program and Budget nor reduce the approved
budgeted expenditure without the approval of EGAS;

(ii) CONTRACTOR should obtain EGAS’s approvals needed for
executing the items included in the approved Exploration Work
Program and Budget, in accordance with the rules and procedures
applicable in that issue.

(iii) In the event of emergencies involving danger of loss of lives or
property or damage to the environment, CONTRACTOR may
expend such additional unbudgeted amounts as may be required
to alleviate such danger or damage. Such expenditure shall be
considered in all aspects as Exploration expenditure and recovered

-26-
(d)

(e)

(f)

pursuant to the provisions of Article VII hereof.

CONTRACTOR shall advance all necessary funds for all materials,
equipment, supplies, personnel administration and operations
pursuant to the Exploration Work Program and Budget and EGAS shall
not be responsible to bear or repay any of the aforesaid costs.

CONTRACTOR shall be responsible for the preparation and
performance of the Exploration Work Program and Budget which shall
be implemented in a workmanlike manner and consistent with good
Petroleum industry practices.

All geological and geophysical studies, as well as any other studies
related to the performance of this Agreement, shall be made in the
A.R.E., except as is appropriate for the specialized geophysical,
geological, engineering and development studies thereon, that may be
made in specialized centers outside the A.R.E., subject to EGAS’s
approval.

CONTRACTOR shall entrust the management of Exploration operations
in the A.R.E. to its technically competent General Manager and Deputy
General Manager. The names of such General Manager and Deputy
General Manager shall, upon appointment, be forthwith notified to the
GOVERNMENT and to EGAS. The General Manager and, in his
absence, the Deputy General Manager shall be entrusted by
CONTRACTOR with sufficient powers to carry out immediately all lawful
written directions given to them by the GOVERNMENT or its
representative under the terms of this Agreement. All lawful regulations
issued or hereafter to be issued which are applicable hereunder and not
in conflict with this Agreement shall apply to CONTRACTOR.

CONTRACTOR shall supply EGAS, within thirty (30) days from the end
of each calendar quarter, with a Statement of Exploration Activity
relating to Exploration operations which has been conducted in any
portion of the Area not converted into a Development Lease, showing
costs incurred by CONTRACTOR during such quarter.
CONTRACTOR's records and necessary supporting documents shall
be available for inspection by EGAS at any time during regular working
hours for three (3) months from the date of receiving each Statement
of Exploration Activity.

Within the three (3) months from the date of receiving each Statement
of Exploration Activity, EGAS shall advise CONTRACTOR in writing if it
considers:

-27-
(h)

(1) that the record of costs is not correct; or

(2) that the costs of goods or services supplied are not in line with the
international market prices for goods or services of similar quality
supplied on similar terms prevailing at the time such goods or
services were supplied; provided however, that purchases made
and services performed within the A.R.E. shall be subject to
Article XXVI; or

(3) that the condition of the materials furnished by CONTRACTOR
does not tally with their prices; or

(4) that the costs incurred are not reasonably required for operations.

CONTRACTOR shall give written notice on EGAS remarks which
include the reasons and justifications and supporting documents and
shall confer with EGAS in connection with the problem thus presented,
and the parties shall attempt to reach a mutually satisfactory settlement.

If within the time limit of the three (3) month period provided for in this
paragraph, EGAS has not advised CONTRACTOR of its objection to
any statement, such statement shall be considered as approved.

CONTRACTOR shall supply all funds necessary for its operations in the
A.R.E. under this Agreement in freely convertible currency from abroad.
CONTRACTOR shall have the right to freely purchase Egyptian
currency in the amount necessary for its operations in the A.R.E. from
EGAS or EGPC or from any bank authorized by the GOVERNMENT to
conduct foreign currency exchange. Priority shall be given by
CONTRACTOR to purchase the Egyptian currency from EGAS or
EGPC, at the discretion of EGAS, at the same applicable rate and date
as such currency may be purchased from the National Bank of Egypt.

EGAS and EGPC are authorized to advance to CONTRACTOR the
Egyptian currency required for the operations under this Agreement
against receiving from CONTRACTOR an equivalent amount of U.S.
Dollars at the official rate of exchange in A.R.E., such amount in U.S.
Dollars shall be deposited in EGAS’s or EGPC’s account abroad (as the
case may be) with a correspondent bank of the National Bank of Egypt,
Cairo, A.R.E.. Withdrawals from said account shall be used to finance
EGAS's or EGPC’s (as the case may be) and their Affiliated Companies'
foreign currency requirements, subject to the Minister of Petroleum’s
approval.

(i) Any reimbursement due to EGAS out of the Cost Recovery Petroleum,

-28-
as a result of reaching agreement or as a result of an arbitral award, shall
be promptly made in cash to EGAS, plus simple interest at LIBOR plus
two and half percent (2.5%) per annum from the date on which the
disputed amount(s) would have been paid to EGAS according to Article
VIl(a)(2) and Annex "E" of this Agreement (i.e., from the date of rendition
of the relevant Cost Recovery Statement) to the date of payment. The
LIBOR rate applicable shall be the average of the figure(s) published by
The Financial Times of London representing the mid-point of the rates
(bid and ask) applicable to one (1) month U.S. Dollars deposits in the
London Interbank Eurocurrency Market on each fifteenth (15'"") day of
each month occurring between the date on which the disputed amount(s)
would have been paid to EGAS and the date on which it is settled.

If the LIBOR rate is available on any fifteenth (15'") day but is not
published in The Financial Times in respect of such day for any reason,
the LIBOR rate chosen shall be that offered by Citibank N.A. to other
leading banks in the London Interbank Eurocurrency Market for one (1)
month U.S. Dollar deposits.

If such fifteenth (15) day is not a day on which LIBOR rates are quoted
in the London Interbank Eurocurrency Market, the LIBOR rate to be used
shall be that quoted on the next following day on which such rates are
quoted.

ARTICLE V
RELINQUISHMENTS
(a) MANDATORY:

At the end of the ------ (---) Year after the Effective Date hereof,
CONTRACTOR shall relinquish to the GOVERNMENT a total of ------
percent (---%) of the original Area on the Effective Date, not then
converted into a Development Lease(s). Such relinquishment shall be
in a single unit of whole Exploration Blocks or originally existing parts of
Exploration Blocks not converted into Development Lease(s) (unless
otherwise agreed by EGAS) so as to enable the relinquishment
requirements to be precisely fulfilled.

At the end of the ------ (---) Year after the Effective Date hereof,
CONTRACTOR shall relinquish to the GOVERNMENT an additional -

-29-
(b)

neeen percent (---%) of the original Area on the Effective Date, not then
converted into a Development Lease(s). Such relinquishment shall be
in a single unit (unless otherwise agreed by EGAS) of whole Exploration
Blocks or originally existing parts of Exploration Blocks not converted to
Development Lease(s) so as to enable the relinquishment requirements
to be precisely fulfilled.

Without prejudice to Articles Ill and XXIII and the last three paragraphs
of this Article V(a), at the end of the -------- (--~) Year of the Exploration
phase, CONTRACTOR shall relinquish the remainder of the Area not
then converted into Development Lease(s).

It is understood, that at the time of any relinquishment the areas to be
converted into Development Lease(s) and which are submitted to the
Minister of Petroleum by application(s) for his approval according to
Article IIl(d) shall, subject to such approval, be deemed converted into
Development Lease(s).

CONTRACTOR shall not be required to relinquish any Exploration
Block(s) in respect of which a notice of Commercial Discovery of Oil or
Gas has been given to EGAS, subject to EGAS's right to agree on the
existence of a Commercial Discovery pursuant to Article IIl(c) and
without prejudice to the requirements of Article III(e).

In the event, that at the end of any Exploration period, a well is already
under drilling or testing, CONTRACTOR shall be allowed up to six (6)
months to enable it to discover a Commercial Oil or Gas Well or to
establish a Commercial Discovery, as the case may be. However, any
such extension of up to six (6) months shall reduce the duration of the
next succeeding Exploration period, if any, as applicable, by that
duration.

VOLUNTARY:

CONTRACTOR may, voluntarily, during any Exploration period
relinquish all or any part of the Area in a single unit of whole Exploration
Blocks or parts of Exploration Blocks; provided that at the time of such
voluntary relinquishment its minimum Exploration obligations under
Article IV(b) have been fulfilled for such period. Such voluntary
relinquishment shall be credited toward the mandatory relinquishment
provisions of Article V(a) above (unless otherwise agreed by EGAS).

Following Commercial Discovery, EGAS and CONTRACTOR shall

-30-
mutually agree upon any area to be relinquished thereafter, except for
the relinquishment provided for above at the end of the total Exploration
periods.

CONTRACTOR may, voluntarily, during the Development Period
relinquish the Area as a single unit if it deems the Petroleum operations in
the Area to be un-economic to CONTRACTOR; provided that:

(1) CONTRACTOR has fulfilled all of its obligations and commitments
under this Agreement including, but not limited to, those concerning
abandonment of the assets and facilities, or provides financial security
(in form and amount as to be agreed between EGAS and
CONTRACTOR) to fulfil such obligations and commitments; and

(2) CONTRACTOR: has submitted a written notice of voluntary
relinquishment to EGAS, requesting EGAS confirmation in writing that
CONTRACTOR has fulfilled such obligations and commitments, or
provided such financial security.

Following such notice:

i) if EGAS does not notify CONTRACTOR in writing, either to confirm
or to raise a reasoned objection, within one hundred and eighty (180)
days from EGAS’s receipt of CONTRACTOR’s notice to relinquish
the Area, then the CONTRACTOR's relinquishment of such Area
shall be effective as of the end of the one hundred and eighty (180)
day period; or
if EGAS notifies CONTRACTOR in writing within the one hundred and
eighty (180) day period to confirm that CONTRACTOR has fulfilled
its obligations and commitments under this Agreement, or provides
financial security approved by EGAS, the relinquishment of the Area
will be effective ninety (90) days from the date of CONTRACTOR’s
receipt of such confirmation; or
iii) if EGAS notifies CONTRACTOR in writing within the one hundred and

eighty (180) day period to raise a reasoned objection, the

relinquishment shall not be effective until EGAS confirms that

CONTRACTOR has fulfilled its obligations and commitments under

this Agreement, or provides financial security approved by EGAS.

The CONTRACTOR’s voluntary relinquishment of the Area will be

effective ninety (90) days from the date of CONTRACTOR’s receipt

of EGAS’s confirmation.

At the time of relinquishment of all or any part of the Area, CONTRACTOR
shall undertake and be committed to restore the Area as it was by the time
CONTRACTOR had received it, in accordance with good Petroleum industry
practices (unless otherwise agreed upon between EGAS_ and

-31-
CONTRACTOR).

During the term of this Agreement and according to Article III (e) and Article
V and in case CONTRACTOR relinquishes any block (blocks) from the Area,
CONTRACTOR shall submit to EUG, all data and information obtained
following Petroleum operations under this Agreement, no later than thirty
(30) days from CONTRACTOR’s _ relinquishment notification and before
EGAS's approval on this relinquishment.

ARTICLE VI
OPERATIONS AFTER COMMERCIAL DISCOVERY

(a) Upon the approval of the first Development Lease, EGAS and
CONTRACTOR should form in the A.R.E. a company to carry out
operations pursuant to this Article VI and Annex “D” (hereinafter referred
to as the “Joint Venture Company”), which company shall be named by
mutual agreement between EGAS and CONTRACTOR provided that
such name shall be subject to the Minister of Petroleum’s approval. Said
company shall be a private sector joint stock company, subject to the
laws and regulations in force in the A.R.E. to the extent that such laws
and regulations are not inconsistent with the provisions of this
Agreement or the Charter of the Joint Venture Company (the “Charter”).

However, the Joint Venture Company and CONTRACTOR shall, for the
purpose of this Agreement, be exempted from the following laws and
regulations as now or hereafter amended or substituted:

Law No. 48 of 1978, promulgating the law on the employee
regulations of public sector companies;

Law No. 159 of 1981, promulgating the law on joint stock companies,
partnership limited by shares and limited liability companies;

Law No. 97 of 1983, promulgating the law concerning public sector
organizations and companies;

Law No. 203 of 1991, promulgating the law on public business sector
companies; and

provisions of part 2 of chapter 6 of Law No. 88 of 2003, organizing
dealings in foreign currencies in accordance with Central Bank of

-32-
(b)

(d)

Egypt and the A.R.E. banking system law.

The Charter of Joint Venture Company is hereto attached as Annex "D".
The Joint Venture Company will be established within three (3) months
from the date of the Minister of Petroleum's approval of the first
Development Lease whether for Crude Oil or Gas, to carry out the
Development operations in accordance with the approved Development
Plan and the work program and budget for the Exploration,
Development and production from the Development Lease(s), the
Charter shall take effect and the Joint Venture Company shall
automatically come into existence without any further procedures. The
Exploration Advisory Committee shall be dissolved upon the final
relinquishment of all portions of the Area not converted into
Development Lease(s).

Ninety (90) days after the date the Joint Venture Company comes into
existence in accordance with paragraph (b) above, it shall prepare a
work program and budget for further Exploration and Development in
any portion of the Area converted into a Development Lease for the
remainder of the Financial Year of the Development Lease approval .
And not later than four (4) months before the end of the current Financial
Year (or such other date as may be agreed upon by EGAS and
CONTRACTOR) and four (4) months preceding the commencement of
each succeeding Financial Year thereafter (or such other date as may
be agreed upon by EGAS and CONTRACTOR), the Joint Venture
Company shall prepare an annual production schedule and work
program and budget for further Exploration and Development in any
portion of the Area converted into a Development Lease for the
succeeding Financial Year. The production schedule, work program and
budget shall be submitted to the Joint Venture Company’s Board of
Directors for approval.

The Exploration Work Program and Budget for further Exploration
operations in any portion of the Area not converted into a Development
Lease shall be reviewed, approved and implemented in accordance
with Article IV.

Not later than the twentieth (20"") day of each month, the Joint Venture
Company shall furnish to CONTRACTOR a written estimate of its total
cash requirements for expenditure for the first half and the second half
of the succeeding month, expressed in U.S. Dollars, consistent with the

-33-
(e)

(f)

(a)

approved work program and budget. Such estimate shall take into
consideration any cash expected to be in hand at month end.

Payment for the appropriate period of such month shall be made to the
correspondent bank designated in paragraph (e) below on the first (1°)
day and fifteenth (15'") day respectively, or the next following business
day, if such day is not a business day.

The Joint Venture Company is authorized to keep at its own disposal
abroad in an account opened with a correspondent bank of the National
Bank of Egypt, Cairo, A.R.E., the foreign funds advanced by
CONTRACTOR. Withdrawals from said account shall be used for the
payment for goods and services acquired abroad and for transferring to
a local bank in the A.R.E. of the required amount to meet the
expenditures in Egyptian Pounds for Joint Venture Company in
connection with its activities under this Agreement.

Within sixty (60) days after the end of each Financial Year, the Joint
Venture Company shall submit to the appropriate exchange control
authorities in the A.R.E. a statement, duly certified by a recognized firm
of auditors, showing the funds credited to that account, the
disbursements made out of that account and the outstanding balance
at the end of the Financial Year.

If and for as long during the period of production operations there exists
an excess capacity in facilities which cannot during the period of such
excess be used by the Joint Venture Company, EGAS shall have the
right to use the excess capacity if it so desires without any financial or
operational disadvantage to the CONTRACTOR or the Joint Venture
Company.

ARTICLE VII
RECOVERY OF COSTS AND EXPENSES AND
PRODUCTION SHARING

COST RECOVERY:
(1) Cost Recovery Petroleum:

Subject to the auditing provisions under this Agreement,
CONTRACTOR shall recover quarterly all costs, expenses and
expenditures in respect of all the Exploration, Development and

-34-
related operations under this Agreement and which were approved
by EGAS to the extent and out of ---------- percent (--%) of all
Petroleum produced and saved from all Development Leases
within the Area hereunder and not used in Petroleum operations.
Such Petroleum is hereinafter referred to as "Cost Recovery
Petroleum".

For the purpose of determining the classification of all costs,
expenses and expenditures for their recovery, the following terms
shall apply:

1. “Exploration Expenditures” means all costs and expenses for
Exploration and the related portion of indirect expenses and
administrative overhead and general expenses.

2. “Development Expenditures” means all costs and expenses for
Development (with the exception of Operating Expenses) and
the related portion of indirect expenses and administrative
overhead and general expenses.

3. “Operating Expenses” means all costs, expenses and
expenditures made after the Commercial Production
Commencement, which costs, expenses and expenditures are
not normally depreciable.

However, Operating Expenses shall include work over, repair
and maintenance of assets, but shall not include any of the
following: sidetracking, re-drilling, change of a well status and
plugging and permanent abandonment of a well, replacement
of assets or a part of an asset, additions, improvements,
renewals or major overhauling that extend the life of the asset.

Exploration Expenditures, Development Expenditures and
Operating Expenses shall be recovered from Cost Recovery
Petroleum in the following manner:

(i) “Exploration Expenditures”, including those accumulated prior
to the Commercial Production Commencement, shall be
recoverable at the rate of -------- percent (---%) per annum
starting either in the Tax Year in which such expenditures are
incurred and paid or the Tax Year in which the Commercial
Production Commencement occurs, whichever is the later
date.

(ii) “Development Expenditures”, including those accumulated

-35-
(2)

prior to the Commercial Production Commencement, shall be
recoverable at the rate of -------- percent (---%) per annum
starting either in the Tax Year in which such expenditures are
incurred and paid or the Tax Year in which the Commercial
Production Commencement occurs, whichever is the later
date.

(iii) “Operating Expenses”, which are incurred and paid after the
Commercial Production Commencement, shall be recoverable
either in the Tax Year in which such costs and expenses are
incurred and paid or the Tax Year in which the Commercial
Production Commencement occurs, whichever is the later
date.

(iv) To the extent that, in a Tax Year, costs, expenses or
expenditures subject to recoverability per preceding
paragraphs (i), (ii) and (iii), exceed the value of all Cost
Recovery Petroleum for such Tax Year, the excess shall be
carried forward for recovery in the next succeeding Tax Year(s)
until fully recovered, but in no case after the termination of this
Agreement, as to CONTRACTOR.

(v) The recovery of costs and expenses, based upon the rates
referred to above, shall be allocated to each quarter
proportionately (one fourth to each quarter). However, any
recoverable costs and expenses not recovered in one quarter
as thus allocated shall be carried forward for recovery in the
next quarter.

Except as provided in Article VIl(a)(3) and Article VIlI(e)(1),
CONTRACTOR shall, each quarter, be entitled to take and own all
Cost Recovery Petroleum, which shall be taken and disposed of in
the manner determined pursuant to Article VIl(e). To the extent that
the value of all Cost Recovery Petroleum as determined in
Article VIl(c) exceeds the actual recoverable costs and
expenditures, including any carry forward under Article VII(a)(1)(iv),
to be recovered in that quarter, then the value of such excess Cost
Recovery Petroleum (“Excess Cost Recovery”) shall be split
between EGAS and CONTRACTOR according to the following
percentages:

EGAS'’s share: --------------- percent (----%);

-36-
CONTRACTOR’s share: -------------- percent (-----%).

EGAS’s total share of such Excess Cost Recovery shall be paid by
CONTRACTOR to EGAS either (i) in cash in the manner set forth
in Article IV of the Accounting Procedure contained in Annex "E",
or (ii) in kind in accordance with Article VII(a)(3).

(3) Ninety (90) days prior to the commencement of each Calendar Year
EGAS shall be entitled to elect by notice in writing to
CONTRACTOR to require payment of up to one hundred percent
(100%) of EGAS's Excess Cost Recovery entitlement and
according to (2) above in kind. Such payment shall be in Crude Oil
from the Area F.O.B. export terminal or other agreed delivery point;
provided that the amount of Crude Oil taken by EGAS in kind in a
quarter shall not exceed the value of Cost Recovery Crude Oil
actually taken and separately disposed of by CONTRACTOR from
the Area during the previous quarter. If EGAS's entitlement to
receive payment of its Excess Cost Recovery in kind is limited by
the foregoing provision, the balance of such entitlement shall be
paid in cash.

(b) PRODUCTION SHARING:

(1) The remaining ----------- percent (----- %) of all Petroleum produced
and saved from the Area hereunder and not used in Petroleum
operations shall be divided quarterly between EGAS and the
CONTRACTOR based on Brent value and according to the
following shares (“Production Sharing’).

i) Crude Oil and Condensate:

BRENT Crude Oil and Condensate produced and EGAS’s .

saved under this Agreement and not used SHARE (percent CONTRACTOR'S
PRICE in Petroleum operations. Barrel of Oil “ ce SHARE (percent %)
USS$/bbl Per Day (BOPD) (quarterly average) .

That portion or increment less than or
equal to 5000 BOPD

That portion or increment more than
5000 BOPD and less than or equal to
10000 BOPD

Less than or
equal to 40

That portion or increment more than
US$ 10000 BOPD and less than or equal to
20000 BOPD

That portion or increment more than
20000 BOPD

That portion or increment less than or
equal to 5000 BOPD

-37-
That portion or increment more than
5000 BOPD and less than or equal to
More than 40 | 10000 Bopp
US$ and less [That portion or increment more than
than or equal 10000 BOPD and less than or equal to

to 60 US$ 20000 BOPD

That portion or increment more than
20000 BOPD

That portion or increment less than or
equal to 5000 BOPD
That portion or increment more than
More than 60 | 5000 BopD and less than or equal to
US$ and less | 10000 BOPD
than or equal That portion or increment more than
10000 BOPD and less than or equal to
to 80 US$ 20000 BOPD

That portion or increment more than
20000 BOPD

That portion or increment less than or
equal to 5000 BOPD

That portion or increment more than
More than 80 | 5000 BoPD and less than or equal to
US$ and less [10000 BOPD
é ¢ That portion or increment more than
than or equa P
10000 BOPD and less than or equal to
to 100 US$ | 9000 BOPD

That portion or increment more than
20000 BOPD

That portion or increment less than or
equal to 5000 BOPD

That portion or increment more than
More than 100 | 5090 BopD and less than or equal to
US$ and less [10000 BOPD
than or equal That portion or increment more than
10000 BOPD and less than or equal to
to 120 US$ | 9000 BOPD

That portion or increment more than
20000 BOPD

That portion or increment less than or
equal to 5000 BOPD

That portion or increment more than
More than 120 | 5090 BOPD and less than or equal to
US$ and less | 10000 BOPD
than or equal That portion or increment more than
10000 BOPD and less than or equal to
to 140 USS | 9000 BOPD i
That portion or increment more than
20000 BOPD
More than 140 | That portion or increment less than or
US$ equal to 5000 BOPD
That portion or increment more than
5000 BOPD and less than or equal to
10000 BOPD

-38-
That portion or increment more than
10000 BOPD and less than or equal to
20000 BOPD

That portion or increment more than
20000 BOPD

ii) Gas and LPG:

For the purpose of calculating Production Sharing of Gas and LPG and
the purpose of Production bonuses, all quantities of LPG produced shall
convert into equivalent quantities of Gas and to be added to the
quantities of Gas produced from the Area.

BRENT Gas and LPG produced and saved under EGAS’s
PRICE this Agreement and not used in Petroleum SHARE (percent CONTRACTOR'S

operations. Standard Cubic Feet per Day % SHARE (percent %)
US$/bbl (SCFPD)(quarterly average). a

That portion or increment less than or equal
to 100 Million SCFPD

That portion or increment more than 100
Million SCFPD and less than or equal to

Less than or —|_250 Million SCFPD
equal to 40 US$ | That portion or increment more than 250
Million SCFPD and less than or equal to

500 Million SCFPD

That portion or increment more than 500
Million SCFPD

That portion or increment less than or equal
to 100 Million SCFPD

That portion or increment more than 100
More than 40 | Million SCEPD and less than or equal to
US$ and less _ [_250 Million SCFPD
than or equal to | That portion or increment more than 250
60 US$ Million SCFPD and less than or equal to
500 Million SCFPD

That portion or increment more than 500
Million SCFPD

That portion or increment less than or equal
to 100 Million SCFPD

That portion or increment more than 100
More than 60 | Million SCEPD and less than or equal to
US$ and less _ [_250 Million SCFPD
than or equal to | That portion or increment more than 250
80 US$ Million SCFPD and less than or equal to
500 Million SCFPD

That portion or increment more than 500
Million SCFPD

That portion or increment less than or equal
to 100 Million SCFPD

-39-
More than 80
US$ and less
than or equal to
100 US$

More than 100
US$ and less
than or equal to
120 US$

More than 120
US$ and less
than or equal to
140 US$

More than 140
US$

That portion or increment more than 100
Million SCFPD and less than or equal to
250 Million SCFPD
That portion or increment more than 250
Million SCFPD and less than or equal to
500 Million SCFPD

That portion or increment more than 500
Million SCFPD

That portion or increment less than or equal
to 100 Million SCFPD

That portion or increment more than 100
Million SCFPD and less than or equal to
250 Million SCFPD

That portion or increment more than 250
Million SCFPD and less than or equal to
500 Million SCFPD

That portion or increment more than 500
Million SCFPD

That portion or increment less than or equal
to 100 Million SCFPD

That portion or increment more than 100
Million SCFPD and less than or equal to
250 Million SCFPD

That portion or increment more than 250
Million SCFPD and less than or equal to
500 Million SCFPD

That portion or increment more than 500
Million SCFPD

That portion or increment less than or equal
to 100 Million SCFPD

That portion or increment more than 100
Million SCFPD and less than or equal to
250 Million SCFPD

That portion or increment more than 250
Million SCFPD and less than or equal to
500 Million SCFPD

That portion or increment more than 500
Million SCFPD

where Brent price upon which shares are divided is the quarterly
average price expressed in U.S. Dollars per barrel for Brent quoted
in “Platts Crude Oil Marketwire report’, in the event that such
average cannot be determined because “Platts Crude Oil
Marketwire report” is not published at all during a month, the parties
shall meet and agree the value of Brent by reference to other
published sources. In the event that there are no such published
sources or if the value of Brent cannot be determined pursuant to
the foregoing for any other reason, EGAS and CONTRACTOR
shall meet and agree on a value of Brent.

-40-
(2)

Such Production Sharing referred to in Article VII (b) (1) (i) and (ii)
above shall be taken and disposed of pursuant to Article VII (e).

After the end of each contractual Year during the term of any Gas
Sales Agreement entered into pursuant to Article VIl(e), EGAS and
CONTRACTOR (as sellers) shall render to EGAS (as buyer) a
statement for an amount of Gas, if any, equal to the amount by
which the quantity of Gas of which EGAS (as buyer) has taken
delivery falls below seventy five percent (75%) of the contract
quantities of Gas as established by the applicable Gas Sales
Agreement (the "Shortfall Gas"), provided that the Gas is available
at the Delivery Point. Within sixty (60) days of receipt of such
statement, EGAS (as buyer) shall pay EGAS and CONTRACTOR
(as sellers) for the amount of the Shortfall Gas, if any. The Shortfall
Gas shall be included in EGAS's and CONTRACTOR's entitlement
to Gas pursuant to Article VII (a) and (b) in the fourth (4"") quarter
of such contractual Year.

Shortfall Gas shall be recorded in a separate “Take or Pay
Account”. Quantities of Gas which are delivered in subsequent
Years in excess of seventy five percent (75%) of the contract
quantities of Gas as established by the applicable Gas Sales
Agreement ("Make Up Gas"), shall be set against and reduce
quantities of Gas in the “Take or Pay Account” to the extent thereof
and, to that extent, no payment shall be due in respect of such
Make Up Gas. Such Make Up Gas shall not be included in
CONTRACTOR 's entitlement to Gas pursuant to Article VII(a) and
(b), CONTRACTOR shall have no rights to such Make Up Gas.

At the end of any contractual Year, if EGAS and CONTRACTOR
(as sellers) fail to deliver seventy five percent (75%) of the annual
contract quantity of Gas as defined in Gas Sales Agreement with
EGAS (as buyer); the difference between seventy five percent
(75%) of the annual contract quantity of Gas and the actual
delivered Gas quantity shall be referred to as the “Deliver or Pay
Shortfall Gas”. EGAS (as buyer) shall have the right to take a
quantity of Gas equals to the Deliver or Pay Shortfall Gas and such
quantity shall be valued with ninety percent (90%) of the Gas price
as defined in the Gas Sales Agreement.

The percentages set forth in Article VII(a) and (b) in respect of LPG
produced from a plant constructed and operated by or on behalf of

-41-
EGAS and CONTRACTOR shall apply to all LPG available for
delivery.

(c) VALUATION OF PETROLEUM:
(1) Crude Oil and Condensate:

The Cost Recovery Crude Oil to which CONTRACTOR is
entitled hereunder shall be valued by EGAS and
CONTRACTOR at "Market Price" for each calendar quarter.

"Market Price" means the weighted average price realized from
sales by EGAS or CONTRACTOR during the given quarter,
whichever is higher, provided that the sales to be used in
arriving at the weighted average(s) shall be arm's length sales
of comparable quantities on comparable credit terms in freely
convertible currency from F.O.B. point of export sales to non-
Affiliated Companies under all Crude Oil sales contracts then in
effect, but excluding Crude Oil sales contracts involving barter,
and

1) Sales, whether direct or indirect, through brokers or
otherwise, of EGAS or CONTRACTOR to any Affiliated
Company.

2) Sales involving a quid pro quo other than payment in a
freely convertible currency or motivated in whole or in part
by considerations other than the usual economic incentives
for commercial arm's length crude oil sales.

It is understood that in the case of C.I.F. sales, appropriate
deductions shall be made for transport and insurance charges
to calculate the F.O.B. point of export price; and always taking
into account the appropriate adjustment for quality of Crude Oil,
freight advantage or disadvantage of port of loading and other
appropriate adjustments. Market Price shall be determined
separately for each Crude Oil or Crude Oil mix, and for each
port of loading.

If during any calendar quarter, there are no such sales by EGAS
and/or CONTRACTOR under the Crude Oil sales contracts in
effect, EGAS and CONTRACTOR shall mutually agree upon the
Market Price of the Barrel of Crude Oil to be used for such
quarter, and shall be guided by all relevant and available

-42-
evidence including current prices in freely convertible currency
of leading crude oils produced by major oil producing countries
(in the Arabian Gulf or the Mediterranean area), which are
regularly sold in the open market according to actual sales
contracts terms but excluding paper sales and sales promises
where no crude oil is delivered, to the extent that such sales are
effected under such terms and conditions (excluding the price)
not significantly different from those under which the Crude Oil
to be valued, was sold, and always taking into consideration
appropriate adjustments for Crude Oil quality, freight advantage
or disadvantage of port of loading and other appropriate
adjustments, as the case may be, for differences in gravity,
sulphur and other factors generally recognized by sellers and
purchasers, as reflected in crude oil prices, transportation ninety
(90) days insurance premiums, unusual fees borne by the seller,
and for credit terms in excess of sixty (60) days, and the cost of
loans or guarantees granted for the benefit of the sellers at
prevailing interest rates.

It is the intent of the parties that the value of the Cost Recovery
Crude Oil shall reflect the prevailing market price for such Crude
Oil.

If either EGAS or CONTRACTOR considers that the Market
Price as determined under sub-paragraph (ii) above does not
reflect the prevailing market price or in the event EGAS and
CONTRACTOR fail to agree on the Market Price for any Crude
Oil produced under this Agreement for any quarter within fifteen
(15) days after the end thereof, any party may elect at any time
thereafter to submit to a single arbitrator the question, what
single price per Barrel, in the arbitrator's judgment, best
represents for the pertinent quarter the Market Price for the
Crude Oil in question. The arbitrator shall make his
determination as soon as possible following the quarter in
question. His determination shall be final and binding upon all
the parties. The arbitrator shall be selected in the manner
described below.

In the event EGAS and CONTRACTOR fail to agree on the
arbitrator within thirty (30) days from the date any party notifies
the other that it has decided to submit the determination of the
Market Price to an arbitrator, such arbitrator shall be chosen by

-43-
the appointing authority designated in accordance with
Article XXIV(e), or such other appointing authority with access
to such expertise as may be agreed to between EGAS and
CONTRACTOR, with regard to the qualifications for arbitrators
set forth below, upon written application of one or both of EGAS
and CONTRACTOR. A copy of such application by one of them
shall be promptly sent to the other.

The arbitrator shall be as nearly as possible a person with an
established reputation in the international petroleum industry as
an expert in pricing and marketing crude oil in international
commerce. The arbitrator shall not be a citizen of a country
which does not have diplomatic relations with the A.R.E. and
the country(ies) of CONTRACTOR. He shall not be, at the time
of selection, employed by, or an arbitrator or consultant on a
continuing or frequent basis to, the American Petroleum
Institute, or the Organization of the Petroleum Exporting
Countries or the Organization of Arab Petroleum Exporting
Countries, or a consultant on a continuing basis to EGAS, or
CONTRACTOR or an Affiliated Company of either, but past
occasional consultation with such companies, or with other
petroleum companies, or governmental agencies or
organizations shall not be a ground for disqualification. He shall
not be, at any time during the two (2) Years before his selection,
an employee of any petroleum company or of any governmental
agency or organization.

Should a selected person decline or be unable to serve as
arbitrator or should the position of arbitrator fall vacant prior to
the decision called for, another person shall be chosen in the
same manner provided for in this paragraph. EGAS and
CONTRACTOR shall share equally the expenses of the
arbitrator.

The arbitrator shall make his determination in accordance with
the provisions of this paragraph, based on the best evidence
available to him. He shall review Crude Oil sales contracts as
well as other sales data and information but shall be free to
evaluate the extent to which any contracts, data or information
is substantiated or pertinent. Representatives of EGAS and
CONTRACTOR shall have the right to consult with the arbitrator
and furnish him written materials; provided that the arbitrator

-44-
vi

may impose reasonable limitations on this right. EGAS and
CONTRACTOR, each shall cooperate with the arbitrator to the
fullest extent and each shall insure such cooperation of its
trading companies. The arbitrator shall be provided access to
crude oil sales contracts and related data and information which
EGAS and CONTRACTOR or their trading companies are able
to make available and which in the judgment of the arbitrator
might aid the arbitrator in making a valid determination.

Pending Market Price agreement by EGAS and CONTRACTOR
or determination by the arbitrator, as applicable, the Market
Price agreed upon between EGAS and CONTRACTOR for the
quarter preceding the quarter in question shall remain
temporarily in effect. In the event that either EGAS or
CONTRACTOR should incur a loss by virtue of the temporary
continuation of the Market Price of the previous quarter, it shall
promptly be reimbursed such loss by the other party plus simple
interest at the LIBOR plus two and one half percent (2.5%) per
annum rate provided for in Article IV(f) from the date on which
the disputed amount(s) should have been paid to the date of
payment.

(2) Gas and LPG:

The Cost Recovery Petroleum, Production Sharing and Excess
Cost Recovery, if any, of Gas which is disposed of for local
market, according to the Gas Sales Agreement between EGAS
and CONTRACTOR (as sellers) and EGAS (as buyer) entered
into pursuant to Article VII(e) shall be valued, delivered to and
purchased at a price, to be agreed upon by EGAS and
CONTRACTOR, based on technical and economic factors for
developing the area (including but not limited to water depth,
reservoir depth, the actual expenditure and expected
investments over the Development project lifetime, proven and
probable Gas reserves, internal rate of return on investment to
achieve the interests of the parties and the prevailing applicable
Gas price in comparable concession areas having similar
conditions). Such agreed Gas price shall be stated in the
relevant Development Lease application before the Minister of
Petroleum’s approval according to Article III(d)(ii).

ii- In case CONTRACTOR exports part or all its share of

-45-
Production Sharing of Gas jointly with EGAS, pursuant to
Article VIl(e), such exported Gas shall be valued according to
the relevant net back price.

In case CONTRACTOR disposes locally and/or solely exports
part of its share of Production Sharing of Gas to third party then
the following shall apply:

a- CONTRACTOR’s quantities disposed to the third party shall
be valued based on the agreed price between the
CONTRACTOR and such third party.

b- CONTRACTOR’s quantities disposed to EGAS shall be
valued based on gas price agreed by EGAS and
CONTRACTOR according to the basis mentioned above.

In case CONTRACTOR disposes solely all its share of
Production Sharing of Gas locally and/or exports to third party
then the CONTRACTOR’s quantities sold to the third party shall
be valued based on the agreed price between the
CONTRACTOR and such third party.

The Cost Recovery Petroleum, Production Sharing and Excess
Cost Recovery, if any, of LPG produced from a plant
constructed and operated by or on behalf of EGAS and
CONTRACTOR shall be separately valued for Propane and
Butane at the outlet of such LPG plant according to the following
formula (unless otherwise agreed between EGAS and
CONTRACTOR):

PLPG= 0.95 x PR
Where:
PLPG = LPG price (separately determined for Propane and
Butane) in U.S. Dollars per metric ton.

PR =The average over a period of a month of the figures
representing the mid-point between the high and low prices in
U.S. Dollars per metric ton quoted in "Platt's LP Gaswire" during
such month for Propane and Butane F.O.B Ex-Ref/Stor. West
Mediterranean.

In the event that "Platt's LP Gaswire" is issued on certain days
during a month but not on others, the value of (PR) shall be
calculated using only those issues which are published during

-46-
such month. In the event that the value of (PR) cannot be
determined because "Platt's LP Gaswire" is not published at all
during a month, EGAS and CONTRACTOR shall meet and
agree to the value of (PR) by reference to other published
sources. In the event that there are no such other published
sources or if the value of (PR) cannot be determined pursuant
to the foregoing for any other reason, EGAS and
CONTRACTOR shall meet and agree the value of (PR) by
reference to the value of LPG (Propane and Butane) delivered
F.O.B. from the Mediterranean area.

Such valuation of LPG is based upon delivery at the Delivery
Point specified in Article VII(e)(2)(iii).

vi- The prices of Gas and LPG so calculated shall apply during the
same month.

vii- The Cost Recovery Petroleum, Production Sharing and Excess
Cost Recovery, if any, of Gas disposed of for export jointly by
EGAS and CONTRACTOR to a third party, pursuant to
Article VII(e), shall be valued according to the net back price.

viii-The Cost Recovery Petroleum, Production Sharing and Excess
Cost Recovery, if any, of LPG disposed of for export jointly by
EGAS and CONTRACTOR pursuant to Article VIl(e) shall be
valued at its actual realized price.

(d) FORECASTS:

The Joint Venture Company shall prepare (not less than ninety (90)
days prior to the beginning of each calendar semester following first
regular production) and furnish in writing to CONTRACTOR and EGAS
a forecast setting out a total quantity of Petroleum that the Joint Venture
Company estimates can be produced, saved and transported hereunder
during such calendar semester in accordance with good Petroleum
industry practices.

The Joint Venture Company shall endeavor to produce the forecast
quantity during each calendar semester. The Crude Oil shall be run to
storage tanks or offshore loading facilities constructed, maintained and
operated according to GOVERNMENT Regulations, by the Joint
Venture Company, in which said Crude Oil shall be metered or
otherwise measured for royalty and other purposes required by this
Agreement. Gas shall be handled by the Joint Venture Company in

-47-
accordance with the provisions of Article VII(e).
(e) DISPOSITION OF PETROLEUM:

(1)

(2)

Crude Oil and Condensate:

EGAS and CONTRACTOR shall have the right and the obligation
to separately take and freely export or otherwise dispose of,
currently all of the Crude Oil to which each is entitled under
Article VIl(a) and (b). Subject to payment of sums due to EGAS
under Article VII(a)(2) and Article IX, CONTRACTOR shall have the
right to remit and retain abroad all funds acquired by it including the
proceeds from the sale of its share of Crude Oil. Notwithstanding
anything to the contrary under this Agreement, priority shall be
given to meet the requirements of the A.R.E. market from
CONTRACTOR's share under Article VII (a) and (b) of the Crude
Oil produced from the Area and EGAS or EGPC shall have the
preferential right to purchase such Crude Oil at a price to be
determined pursuant to Article VII(c). The amount of Crude Oil so
purchased shall be a portion of CONTRACTOR's share under
Article VII (a) and (b). Such amount shall be proportional to
CONTRACTOR's share of the total production of Crude Oil from
the concession areas in the A.R.E. that are also subject to EGAS's
or EGPC’s preferential right to purchase. The payment for such
purchased amount shall be made by EGAS in U.S. Dollars or in any
other freely convertible currency remittable by CONTRACTOR
abroad.

It is agreed upon that EGAS shall notify CONTRACTOR, at least
forty five (45) days prior to the beginning of the calendar semester,
of the amount to be purchased during such semester under this
Article VIl(e)(1).

Gas and LPG:

i- Priority shall be given to meet the requirements of the local
market as determined by EGAS as follows:

* Before the Development Lease approval date, EGAS shall
notify the CONTRACTOR in writing within a year from the
notice of Commercial Discovery of Gas pursuant to
Article III(d)(ii).

* During the Development Lease period EGAS shall notify the
CONTRACTOR in writing no later than six (6) months prior to

-48-
such requirements date.
Taking into consideration the following cases:-

- In case CONTRACTOR elects to dispose all or part of its
share of Production Sharing of Gas, by itself to the local
market to third party other than EGAS, CONTRACTOR shall
submit an application to EGAS including the Gas price,
quantities and basic terms of a Gas Sales Agreement in order
for EGAS to obtain the Minister of Petroleum’s approval. Such
approval shall entitte CONTRACTOR to enter into a third
party Gas Sales Agreement.

In case CONTRACTOR exports Gas, solely or jointly with
EGAS, CONTRACTOR or CONTRACTOR and EGAS, as the
case may be, should obtain the Minister of Petroleum’s
approval on the price and quantities allocated for export.

In case CONTRACTOR disposes all or part of its share of
Production Sharing of Gas, by itself, CONTRACTOR shall be
subject to law no. 196 of 2017.

- In case EGAS or EGAS and CONTRACTOR export LPG,
EGAS or EGAS and CONTRACTOR, as the case may be,
should obtain the Minister of Petroleum’s approval on the
price and quantities allocated for export.

In the event that EGAS is the buyer of Gas, the disposition of
Gas as indicated above shall be made by virtue of a Gas Sales
Agreement(s) to be entered into between EGAS and
CONTRACTOR (as sellers) and EGAS (as buyer).

EGAS and CONTRACTOR (as sellers) shall have the obligation
to deliver the Gas at the Delivery Point as indicated below,
where such Gas shall be metered for sales, royalty and other
purposes required by this Agreement.

(a) In the event no LPG plant is constructed to process such
Gas, the processed Gas Delivery Point shall be at the
flange connecting the Development Lease pipeline to the
nearest point on the National Gas Pipeline Grid System
and the Crude and Condensate Delivery Point shall be at
the nearest point on the Crude and Condensate Pipeline
Network as depicted in Annex "G" hereto or as otherwise
agreed by EGAS and CONTRACTOR.

-49-
(b) In the event an LPG plant is constructed to process such
Gas, such Gas shall, for the purposes of valuation and
sales, be metered at the outlet of such LPG plant. However,
notwithstanding the fact that the metering shall take place
at the LPG plant outlet, CONTRACTOR shall through the
Joint Venture Company build a pipeline suitable for
transport of the processed Gas from the LPG plant outlet
to the nearest point on the National Gas Pipeline Grid
System (Gas Delivery Point), the Condensate Delivery
Point shall be at the nearest point on the Crude and
Condensate Pipeline Network and the LPG Delivery Point
shall be at the nearest point on the LPG Pipeline Network
as depicted in Annex "G" hereto, or otherwise agreed by
EGAS and CONTRACTOR. Such pipeline shall be owned
in accordance with Article VIII (a) by EGAS, and its cost
shall be financed and recovered by CONTRACTOR as
Development Expenditures pursuant to this Article VII.

EGAS and CONTRACTOR shall consult together to determine
whether to build LPG plant to recover LPG from any Gas
produced hereunder. In the event that EGAS and
CONTRACTOR decide to build such plant, the plant shall, as is
appropriate, be in the vicinity of the point of delivery as
determined in Article VIl(e)(2)(ii). The delivery of LPG for,
royalty and other purposes required by this Agreement shall be
at the outlet of the LPG plant. The costs of such LPG plant shall
be recoverable in accordance with the provisions of this
Agreement, unless the Minister of Petroleum agrees to
accelerated recovery.

EGAS (as buyer) shall have the right to elect, by ninety (90)
days prior written notice to EGAS and CONTRACTOR (as
sellers), whether payment for the Gas which is subject to a Gas
Sales Agreement entered between EGAS and CONTRACTOR
(as sellers) and EGAS (as buyer) and also LPG produced from
a plant constructed and operated by or on behalf of EGAS and
CONTRACTOR, as valued in accordance with Article VII(c), and
to which CONTRACTOR is entitled under the Cost Recovery
and Production Sharing provisions of this Article VII hereunder,
shall be made 1) in cash or 2) in kind.

Payments in cash shall be made by EGAS (as buyer) at

-50-
vi-

vii-

intervals provided for in the relevant Gas Sales Agreement in
U.S. Dollars, remittable by CONTRACTOR abroad.

Payments in kind shall be calculated by converting the value of
Gas and LPG to which CONTRACTOR is entitled into
equivalent Barrels of Crude Oil to be taken concurrently by
CONTRACTOR from the Area, or to the extent that such Crude
Oil is insufficient, Crude Oil from CONTRACTOR's other
concession areas or such other areas as may be agreed. Such
Crude Oil shall be added to the Crude Oil that CONTRACTOR
is otherwise entitled to lift under this Agreement. Such
equivalent Barrels shall be calculated on the basis of the
provisions of Article VII(c) relating to the valuation of Cost
Recovery Crude Oil.

Provided that:

(aa) Payment of the value of Gas and LPG shall always be
made in cash in U.S. Dollars remittable by CONTRACTOR
abroad to the extent that there is insufficient Crude Oil
available for conversion as provided for above;

(bb) Payment of the value of Gas and LPG shall always be
made in kind as provided for above to the extent that
payments in cash are not made by EGAS.

Payments to CONTRACTOR (whether in cash or in kind),
when related to CONTRACTOR's Cost Recovery
Petroleum, shall be included in CONTRACTOR's
Statement of Recovery of Costs and of Cost Recovery
Petroleum referred to in Article IV of Annex "E" of this
Agreement.
The proceeds of sale of CONTRACTOR's share of Gas and
LPG disposed of pursuant to Article VIl(e)(2) may be freely
remitted or retained abroad by CONTRACTOR.
In the event that EGAS and CONTRACTOR agree to accept
new Gas and LPG producers to join in an ongoing export
project, such producers shall have to contribute a fair and
equitable share of the investment made.
CONTRACTOR shall not be obligated to surrender a
Development Lease based on a Commercial Discovery of Gas,
if Crude Oil has been discovered in commercial quantities in the

51-
(f)

(a)

same Gas Development Lease but CONTRACTOR shall
surrender its rights of such Gas reserves which were not
produced and disposed as stated in the second paragraph of
Article Ill(e).

OPERATIONS:

If following the reversion to EGAS of any rights to Crude Oil hereunder,
CONTRACTOR retains rights to Gas in the same Development Lease
area, or if, following the surrender of rights to Gas hereunder,
CONTRACTOR retains rights to Crude Oil in the same Development
Lease area, operations to explore for or exploit the Petroleum, the rights
to which have been reverted or surrendered (Oil or Gas, as the case
may be) shall only be carried out by the Joint Venture Company which
shall act on behalf of EGAS alone, unless CONTRACTOR and EGAS
agree otherwise.

TANKER SCHEDULING:

At reasonable time prior to the commencement of Commercial
Production EGAS and CONTRACTOR shall meet and agree upon a

procedure for scheduling tankers lifting from the agreed upon point of
export.

ARTICLE VIII
TITLE TO ASSETS

EGAS shall become the owner of all CONTRACTOR acquired and
owned assets which assets were charged to Cost Recovery by
CONTRACTOR in connection with the operations carried out by
CONTRACTOR or the Joint Venture Company in accordance with the
following:
1- Land shall become the property of EGAS as soon as it is purchased.
2- (i) Title to fixed and movable assets, which are charged to the
recoverable cost and approved by EGAS, shall be transferred
from CONTRACTOR to EGAS upon the final relinquishment of
all parts of the Area during the Exploration periods.
(ii) Title to fixed and movable assets shall be transferred
automatically and gradually from CONTRACTOR to EGAS as
they become subject to recovery in accordance with the

-52-
(a)

provisions of Article VII; however, the full title to fixed and
movable assets shall be transferred automatically from
CONTRACTOR to EGAS when their total cost has been
recovered by CONTRACTOR in accordance with the provisions
of Article VII or at the time of termination of this Agreement with
respect to all assets chargeable to the operations, whether
recovered or not, whichever occurs first.

The book value of the assets created during each calendar
quarter shall be notified by CONTRACTOR to EGAS or by the
Joint Venture Company to EGAS and CONTRACTOR within
thirty (80) days of the end of each calendar quarter.

3- All samples and technical data shall be transferred to EGAS through
EUG once it is completed, requested by EGAS or at the time of
termination of this Agreement.

At the expiry date of this Agreement, EGAS shall, own and be entitled,
through EUG, to all data and information (original and/or copied as
detailed in Article XIV (e) second paragraph) resulting from Petroleum
operations hereunder either charged to recoverable cost or not..

During the term of this Agreement, EGAS, CONTRACTOR and the Joint
Venture Company are entitled to the full use and enjoyment of all fixed
and movable assets referred to above in connection with operations
hereunder or under any other Petroleum concession agreement entered
into by the parties. In that case, proper accounting adjustment shall be
made. CONTRACTOR and EGAS shall not dispose of the same except
with agreement of the other.

CONTRACTOR and the Joint Venture Company may freely import into
the A.R.E., use therein and freely export at the end of such use,
machinery and equipment which they either rent or lease in accordance
with good industry practices, including but not limited to the lease of
computer hardware and software.

ARTICLE IX
BONUSES

CONTRACTOR shall pay to EGAS as a signature bonus the sum of ---
mene monnanan U.S. Dollars ($-----) after the relevant law is issued and before
the Effective Date of this Agreement.

-53-
(b)

(d)

CONTRACTOR shall pay to EGAS as a Development Lease bonus the
sum of (-------- ) U.S. Dollars ($------- ) for each Development Block (1'x1')
or part of Development Block on the approval date of each Development
Lease.

CONTRACTOR shall pay to EGAS the sum of U.S. Dollars ($ -
sonmeonee ) as a first Development Lease extension bonus on the approval
date of entry into the first Extension Period of each Development Lease
pursuant to Article III(d)(iii)(dd).

CONTRACTOR shall also pay to EGAS the sum of --------- U.S. Dollars
(eos ) as a second Development Lease extension bonus on the
approval date of entry into the second Extension Period of each
Development Lease pursuant to Article III(d)(iii)(dd).

CONTRACTOR shall pay to EGAS as an assignment bonus on the date
of approval of each assignment requested by CONTRACTOR or any of
the CONTRACTOR Members to any assignee pursuant to Article XXI,
according to the following:

(i) During any Exploration period, in case CONTRACTOR/
CONTRACTOR Member assigns in whole or in part of its rights,
privileges, duties and obligations to any assignee other than an
Affiliate Company of the same CONTRACTOR/CONTRACTOR
Member, CONTRACTOR or CONTRACTOR Member, as the case
may be, shall pay to EGAS the sum equivalent to ten percent
(10%), valued in U.S. Dollars, of the total Minimum Expenditure
Obligations of the then current Exploration period during which the
assignment is made and according to the assigned percentage.

(ii) During the Development Period, in case CONTRACTOR/
CONTRACTOR Member assigns in whole or in part of its rights,
privileges, duties and obligations to any assignee other than an
Affiliate Company of the same CONTRACTOR/ CONTRACTOR
Member, CONTRACTOR or CONTRACTOR Member, as the case
may be, shall pay to EGAS the sum of ten percent (10%), valued in
U.S. Dollars, of the value of each assignment deal whichever is
applicable :

- In case it is a cash deal, the percentage shall be calculated on
the base of the financial value to be paid by the assignee to the
assignor; or

- Incase it is an exchange of shares or stocks deal, the percentage

-54-
(e

~

shall be calculated on the base of the financial value of shares or
stocks to be exchanged between the assignor and the assignee;
or

- In case it is a reserve swap deal, the percentage shall be
calculated on the base of the financial value of the reserves, to
be swapped between the assignor and the assignee from the
Development Lease(s) areas; or

- Incase it is any other type of deals, the value of any assignment
deal to be declared by the assignor.

(iii) During any Exploration period and after a discovery of a
Commercial Oil or Gas Well or after a Development Lease is
granted to CONTRACTOR, in case CONTRACTOR/
CONTRACTOR Member assigns in whole or in part of its rights,
privileges, duties and obligations to any assignee other than an
Affiliate Company of the same CONTRACTOR/ CONTRACTOR
Member, CONTRACTOR or CONTRACTOR Member, as the case
may be, shall pay to EGAS the sum of the value of the assignment
bonus as mentioned in (i) and (ii) above.

In case of an assignment to an Affiliate company of the same
CONTRACTOR/ CONTRACTOR Member during any Exploration
or Development period, CONTRACTOR or CONTRACTOR
Member, as the case may be, shall pay to EGAS one hundred and
fifty thousand U.S. Dollars ($ 150000).

From the Effective date and during any Exploration or Development
period (as it may be extended), CONTRACTOR shall, for each Financial
Year, prepare and carry out specialized training programs abroad to
EGAS’s employees at approved specialized international training
centers for the sum of --------------- U.S. Dollars (§ ---------- ). For such
purpose, at the beginning of each Financial Year, CONTRACTOR shall
submit to EGAS a training program proposal subject to EGAS’s
approval.

In the case of incapability of training EGAS’s employees at specialized
training centers abroad, or in case of disqualified training programs (not
approved by EGAS), CONTRACTOR shall pay to EGAS the training
bonus or its shortfall (if any), before the end of each Financial Year, to
cover the training of EGAS’ employees.

(iv

(f) CONTRACTOR shall pay to EGAS the sum of ------------ U.S. Dollars ($

-55-
(h)

(i)

---000000) as a production bonus when the total average daily
production from the Area first reaches the rate of five thousand (5000)
Barrels of Oil or equivalent per day as for a period of thirty (30)
consecutive producing days. Payment shall be made within fifteen (15)
days thereafter.

CONTRACTOR shall pay to EGAS the additional sum of ------------ U.S.
Dollars ($ ---000000) as a production bonus when the total average daily
production from the Area first reaches the rate of ten thousand (10000)
Barrels of Oil or equivalent per day for a period of thirty (30) consecutive
producing days. Payment shall be made within fifteen (15) days
thereafter.

CONTRACTOR shall pay to EGAS the additional sum of ------------ U.S.
Dollars ($ ---000000) as a production bonus when the total average daily
production from the Area first reaches the rate of twenty thousand
(20000) Barrels of Oil or equivalent per day for a period of thirty (30)
consecutive producing days. Payment will be made within fifteen (15)
days thereafter.

CONTRACTOR shall pay to EGAS the additional sum of ------------ U.S.
Dollars ($ ---000000) as a production bonus when the total average daily
production from the Area first reaches the rate of twenty five thousand
(25000) Barrels of Oil or equivalent per day for a period of thirty (30)
consecutive producing days. Payment shall be made within fifteen (15)
days thereafter.

All the above mentioned bonuses shall in no event be recovered by
CONTRACTOR.

In the event that EGAS elects to develop any part of the Area pursuant
to the sole risk provisions of Article III(c)(iv), production from such sole
risk area shall be considered for the purposes of this Article IX only if
CONTRACTOR exercises its option to share in such production, and
only from the date of such sharing.

Gas shall be taken into account for purpose of determining the total
average daily production from the Area under Article IX(f-i) by converting
daily Gas delivered into equivalent barrels of daily Crude Oil production
in accordance with the following formula for each unit of one thousand
(1000) standard Cubic Feet of Gas:

Equivalent Barrels of Oil per MSCF = H x 0.167

Where:

-56-
MSCF = one thousand Standard Cubic Feet of Gas.
H =the number of million British Thermal Units (MMBTUs) per MSCF.

ARTICLE X
OFFICE AND SERVICE OF NOTICES

CONTRACTOR shall maintain an office in the A.R.E. at which notices shall
be validly served.

The General Manager and Deputy General Manager shall be entrusted by
CONTRACTOR with sufficient power to carry out immediately all local written
directions given to them by the GOVERNMENT or its representatives under
the terms of this Agreement. All lawful regulations issued or hereafter to be
issued, which are applicable hereunder and not in conflict with this
Agreement, shall apply to the duties and activities of the General Manager
and Deputy General Manager.

All matters and notices shall be deemed to be validly served if they are
delivered to the office of the General Manager, with adequate proof of
receipt, or if they are sent to him by registered mail to CONTRACTOR 's office
in the A.R.E..

All matters and notices shall be deemed to be validly served if delivered to
the office of the Chairman of EGAS, with adequate proof of receipt, or which
are sent to him by registered mail to EGAS's main office in Cairo, A.R.E..

ARTICLE XI
SAVING OF PETROLEUM AND PREVENTION OF LOSS

(a) The Joint Venture Company shall take all proper measures, according
to generally accepted methods in use in the Petroleum industry, to
prevent loss or waste of Petroleum above or under the ground in any
form during drilling or producing or gathering or distributing or storage
operations. The GOVERNMENT has the right to prevent any operation
on any well that it might reasonably expect would result in loss or
damage to the well or the Oil or Gas field.

(b) Upon completion of the drilling of a productive well, the Joint Venture
Company shall inform the GOVERNMENT or its representative of the
time when the well shall be tested and the production rate ascertained.

-57-
(d)

(e)

(f)

(a)

Except in instances where multiple producing formations in the same
well can only be produced economically through a single tubing string,
Petroleum shall not be produced from multiple Oil bearing zones
through one string of tubing at the same time, except with the prior
approval of the GOVERNMENT or its representative, which shall not be
unreasonably withheld.

The Joint Venture Company shall record data regarding the quantities
of Petroleum and water produced monthly from each Development
Lease. Such data shall be sent to the GOVERNMENT or its
representative on special forms provided for that purpose within thirty
(30) days after the data has been obtained. Daily or weekly statistics
regarding the production from the Area shall be available at all
reasonable times for examination by authorized representatives of the
GOVERNMENT.

Daily drilling records and the graphic logs of wells shall show the
quantity and type of cement and the amount of any other materials used
in the well for the purpose of protecting Petroleum, Gas bearing or fresh
water strata.

Any substantial change of mechanical conditions of the well after its
completion shall be subject to the approval of the representative of the
GOVERNMENT, which approval shall not be unreasonably withheld.

ARTICLE XiIl
CUSTOMS EXEMPTIONS

EGAS, CONTRACTOR and the Joint Venture Company shall be
permitted to import and shall be exempted from customs duties, any
taxes, levies or fees (including fees imposed by Ministerial Decision
No. 254 of 1993 issued by the Minister of Finance, as now or hereafter
amended or substituted) of any nature and from the importation rules
with respect to the importation of machinery, equipment, appliances,
materials, items, means of transport and transportation, electric
appliances, air conditioners for offices, field housing and facilities,
electronic appliances, computer hardware and software, as well as
spare parts required for any of the imported items, all subject to a duly
approved certificate issued by the responsible representative nominated
by EGAS for such purpose, stating that the imported items are required

-58-
(b)

(d)

for conducting the operations pursuant to this Agreement. Such
certificate shall be final and binding and shall automatically result in the
importation and the exemption without any further approval, delay or
procedure.

Machinery, equipment, appliances and means of transport and
transportation imported by EGAS's, CONTRACTOR's and the Joint
Venture Company’s contractors and sub-contractors temporarily
engaged in any activity pursuant to the operations which are the subject
to this Agreement, shall be cleared under the "Temporary Release
System" without payment of customs duties, any taxes, levies or fees
(including fees imposed by Ministerial Decision No. 254 of 1993 issued
by the Minister of Finance, as now or hereafter amended or substituted)
of any nature, upon presentation of a duly approved certificate issued
by EGAS’s responsible representative nominated by EGAS for such
purpose, stating that the imported items are required for conducting the
operations pursuant to this Agreement. Items set out in Article XII(a)
imported by EGAS's, CONTRACTOR's and the Joint Venture
Company's contractors and sub-contractors for the aforesaid
operations, in order to be installed or used permanently or consumed
shall meet the conditions for exemption set forth in Article XIl(a) after
being duly certified by EGAS's responsible representative to be used for
conducting operations pursuant to this Agreement.

The expatriate employees of CONTRACTOR, the Joint Venture
Company and their contractors and sub-contractors shall not be entitled
to any exemptions from customs duties and other ancillary taxes and
charges except within the limits of the provisions of the laws and
regulations applicable in the A.R.E.; however, personal household
goods and furniture [including one (1) car] for each expatriate employee
of CONTRACTOR and/or the Joint Venture Company shall be cleared
under the "Temporary Release System" (without payment of any
customs duties and other ancillary taxes) upon presentation of a letter
to the appropriate customs authorities by CONTRACTOR or the Joint
Venture Company approved by EGAS's responsible representative,
stating that the imported items are imported for the sole use of the
expatriate employee and his family and that such imported items shall
be re-exported outside the A.R.E. upon the repatriation of the concerned
expatriate employee.

Items imported into the A.R.E., whether exempted or not exempted from

-59-
customs, duties and other ancillary taxes and charges hereunder, may
be exported by the importing party at any time after obtaining EGAS's
approval, which approval shall not be unreasonably withheld or delayed,
without any export duties, taxes or charges or any taxes or charges from
which such items have been already exempted, being applicable. Such
items may be sold within the A.R.E. after obtaining the approval of
EGAS, which approval shall not be unreasonably withheld. In this event,
the purchaser of such items shall pay all applicable customs duties and
other ancillary taxes and charges according to the condition and value
of such items and the tariff applicable on the date of sale, unless such
items have already been sold to an Affiliated Company of
CONTRACTOR, if any, or EGAS, having the same exemption, or unless
title to such items has passed to EGAS.

In the event of any such sale under this paragraph (d), the proceeds
from such sale shall be divided in the following manner:

CONTRACTOR shall be entitled to reimbursement of its unrecovered cost
in such items, if any, and shall pay the excess, if any, to EGAS.

(e)

(a)

The exemption provided for in Article XIl(a) shall not apply to any
imported items when items of the same or substantially the same kind
and quality are manufactured locally, meet the CONTRACTOR's and/or
the Joint Venture Company’s specifications for quality and safety, and
are available for timely purchase and delivery in the A.R.E. at a price
not higher than ten percent (10%) more than the cost of the imported
item, before customs, duties but after freight and insurance costs, if any,
have been added.

EGAS and CONTRACTOR shall have the right to freely export the
Petroleum produced from the Area after obtaining the approval of the
competent authorities in A.R.E. pursuant to this Agreement, and such
Petroleum shall be exempted from any customs duties, any taxes, levies
or any other imposts in respect of the export of Petroleum hereunder.

ARTICLE XIll
BOOKS OF ACCOUNT; ACCOUNTING AND PAYMENTS

EGAS, CONTRACTOR and the Joint Venture Company shall each
maintain at their business offices in the A.R.E. books of account, in

-60-
(b)

(a)

accordance with the Accounting Procedure in Annex "E" and accepted
accounting practices generally used in the Petroleum industry, and such
other books and records as may be necessary to show the work
performed under this Agreement, including the amount and value of all
Petroleum produced and saved hereunder. CONTRACTOR and the
Joint Venture Company shall keep their books of account and
accounting records in U.S. Dollars.

The Joint Venture Company shall furnish to the GOVERNMENT or its
representatives monthly returns showing the amount of Petroleum
produced and saved hereunder. Such returns shall be prepared in the
form required by the GOVERNMENT, or its representatives and shall
be signed by the General Manager or by the Deputy General Manager
or a duly designated deputy and delivered to the GOVERNMENT or its
representatives within thirty (30) days after the end of the month covered
in the returns.

The aforesaid books of account and other books and records referred
to above shall be available at all reasonable times for inspection by duly
authorized representatives of the GOVERNMENT.

CONTRACTOR shall submit to EGAS a profit and loss statement of its
Tax Year not later than four (4) months after the commencement of the
following Tax Year to show its net profit or loss from the Petroleum
operations under this Agreement for such Tax Year.

CONTRACTOR shall at the same time submit a year-end balance sheet
for the same Tax Year to EGAS. The balance sheet and financial
statements shall be certified by an Egyptian certified accounting firm.

ARTICLE XIV
RECORDS, REPORTS AND INSPECTION

CONTRACTOR and/or the Joint Venture Company shall prepare and
keep, at all times while this Agreement is in force, maintain accurate and
current records of their operations in the Area. CONTRACTOR and/or
the Joint Venture Company shall annually furnish the GOVERNMENT
or its representatives, in conformity with applicable regulations or as the
GOVERNMENT or its representatives may require based on good
Petroleum industry practice, with a detailed report includes all technical
data and information and their interpretations, if any, concerning their

-61-
(d)

(e)

operations under this Agreement which were collected within the Year.
The Joint Venture Company shall perform the functions indicated in this
Article XIV in accordance with its role as specified in Article VI.

CONTRACTOR and/or the Joint Venture Company shall save and keep
a portion presents each sample of cores and cuttings taken from drilling
wells, to be disposed of, or forwarded to the GOVERNMENT or its
representatives in the manner directed by the GOVERNMENT. All
samples acquired by CONTRACTOR and/or the Joint Venture
Company for their own purposes shall be considered available for
inspection at any reasonable time by the GOVERNMENT or its
representatives.

Unless otherwise agreed to by EGAS, in case of exporting any rock
samples outside the A.R.E., samples equivalent in size and quality shall,
before such exportation, be delivered to EGAS as representative of the
GOVERNMENT.

Originals of records shall only be exported with the permission of EGAS;
exporting such data shall be by transferring it digitally, through EUG, for
the purpose mentioned in this paragraph, if possible, provided that a
monitor or a comparable record is maintained in EUG in the A.R.E. and
provided that such exports shall be repatriated to A.R.E. promptly
following such processing or analysis on the understanding that they
belong to EGAS.

During the period in which CONTRACTOR is conducting the Exploration
operations, EGAS's duly authorized representatives or employees shall
have the right to full and complete access to the Area at all reasonable
times with the right to observe the operations being conducted and to
inspect all assets, records and data kept by CONTRACTOR. EGAS's
representatives or employees, in exercising their rights under the
preceding sentence of this paragraph (e), shall not cause any harm to
CONTRACTOR's operations.

CONTRACTOR shall provide EGAS, through EUG, with copies of any
and all data (including, but not limited to, geological and geophysical
reports, logs and well surveys) also all information and interpretation of
such data and other information which is in CONTRACTOR's
possession.

-62-
For the purpose of obtaining new offers or carrying out regional studies,
GOVERNMENT and/or EGAS shall, through EUG, during Exploration
and Development Period, show any third party geophysical, geological
data, information and other technical data or CONTRACTOR's reports
and interpretations with respect to the part or parts adjacent to the
proposed area in the new offers, upon notifying CONTRACTOR and
provided that three (3) years has passed such data, unless
CONTRACTOR agrees shorter period.

CONTRACTOR shall also have the right to show any third party the data
of the Area (subject to EGAS's approval) in case CONTRACTOR desires
to of assign in accordance to Article XXI.

ARTICLE XV
RESPONSIBILITY FOR DAMAGES

CONTRACTOR shall entirely and solely be responsible in law toward third
parties for any damage caused by CONTRACTOR's Exploration operations
and shall indemnify the GOVERNMENT and/or EGAS against all damages
for which they may be held liable on account of any such operations.

However, in the event that any damage results as a consequence of the
issuance of any order, regulation or direction of the GOVERNMENT of the
A.R.E. whether promulgated in the form of a law or otherwise, then EGAS
and/or CONTRACTOR shall be exempted from the responsibility resulting
from the non-performance or delay in performance of any obligation under
this Agreement as long as such non-performance or delay in performance is
arising out of the issuance of such laws, regulations or orders within the limits
imposed by such laws, regulations or orders. EGAS and/or CONTRACTOR
shall be granted the necessary period for the restoration of any damage
resulting from the non-performance or the delay in performance, provided
that such granted period shall be added to the term of the relevant period of
this Agreement at that time and shall be restricted to the block(s) affected by
such laws, regulations or orders and shall not exceed the period of delay
referred to above.

-63-
ARTICLE XVI
PRIVILEGES OF GOVERNMENT REPRESENTATIVES

Duly authorized representatives of the GOVERNMENT shall have access to
the Area covered by this Agreement and to the Petroleum operations
conducted thereon. Such representatives may examine the books, registers
and records of EGAS, CONTRACTOR and the Joint Venture Company and
make a reasonable number of surveys, drawings and tests for the purpose
of enforcing this Agreement. They shall, for this purpose, be entitled to make
reasonable use of the machinery and instruments of CONTRACTOR or the
Joint Venture Company on the condition that no danger or impediment to the
operations hereunder shall arise directly or indirectly from such use. Such
representatives shall be given reasonable assistance by the agents and
employees of CONTRACTOR or the Joint Venture Company so that none of
their activities endanger or hinder the safety or efficiency of the operations.
CONTRACTOR or the Joint Venture Company shall offer such
representatives all privileges and facilities accorded to its own employees in
the field and shall provide them, free of charge, the use of reasonable office
space and of adequately furnished housing while they are in the field for the
purpose of facilitating the objectives of this Article XVI. Without prejudice to
Article XIV(e), any and all information obtained by the GOVERNMENT or its
representatives under this Article XVI shall be kept confidential with respect
to the Area.

ARTICLE XVII
EMPLOYMENT RIGHTS AND TRAINING OF
THE ARAB REPUBLIC OF EGYPT’S PERSONNEL

(a) Itis the desire of EGAS and CONTRACTOR that operations hereunder
be conducted in a business-like and efficient manner:

(1) The expatriate administrative, professional and technical personnel
employed by CONTRACTOR or the Joint Venture Company and
the personnel of its contractors for the conduct of the operations
hereunder, shall be granted a residence as provided for in Law
No. 89 of 1960, as amended, and Ministerial Order No. 8180 of
1996, and CONTRACTOR agrees that all immigration, passport,
visa and employment regulations of the A.R.E., shall be applicable
to all expatriate employees of CONTRACTOR working in the
A.R.E..

(2) A minimum of twenty five percent (25%) of the combined salaries

-64-
(a)

and wages of each of the expatriate administrative, professional
and technical personnel employed by CONTRACTOR or the Joint
Venture Company shall be paid monthly in Egyptian currency.

CONTRACTOR and the Joint Venture Company shall each select its
employees and determine the number thereof, to be used for operations
hereunder.

CONTRACTOR, shall after consultation with EGAS, prepare and carry
out specialized training programs for all its employees in A.R.E.
engaged in operations hereunder with respect to applicable aspects of
the Petroleum industry. CONTRACTOR and the Joint Venture Company
shall give priority to employ the qualified Egyptians, as they are
available.

ARTICLE XVIII
LAWS AND REGULATIONS

CONTRACTOR and the Joint Venture Company shall be subject to Law
No. 66 of 1953 (excluding Article 37 thereof), as amended and the
regulations issued for the implementation thereof, including the
regulations for the safe and efficient performance of operations carried
out for the execution of this Agreement and for the conservation of the
Petroleum resources of the A.R.E.; provided that no regulations, or
modification or interpretation thereof are contrary to or inconsistent with
the provisions of this Agreement.

CONTRACTOR and the Joint Venture Company shall be subject to the
provisions of the Law No. 4 of 1994 concerning the environment and its
executive regulation, as may be amended, as well as any laws or
regulations that may be issued, concerning the protection of the
environment.

Except as provided in Article IIl(g) for income taxes, EGAS,
CONTRACTOR and the Joint Venture Company shall be exempted
from all taxes and duties, whether imposed by the GOVERNMENT or
municipalities including among others, sales tax, value added tax and
taxes on the Exploration, Development, extracting, producing, exporting
or transporting of Petroleum and LPG as well as any and all withholding
tax obligation that might otherwise be imposed on dividends, interest,
technical service fees, patent and trademark royalties, and similar items.

-65-
CONTRACTOR shall also be exempted from any tax on the liquidation
of CONTRACTOR, or distributions of any income to the shareholders of
CONTRACTOR, and from any tax on capital.

(d) The rights and obligations of EGAS and CONTRACTOR under, and for
the effective term of this Agreement shall be governed by and in
accordance with the provisions of this Agreement and may only be
altered or amended by the written mutual agreement of the said
contracting parties and according to the same procedures by which the
original Agreement has been issued.

(e) The contractors and sub-contractors of CONTRACTOR and the Joint
Venture Company shall be subject to the provisions of this Agreement
which affect them. Without prejudice to Article XVIII(b) above, if
regulations which are duly issued by the GOVERNMENT apply from
time to time and are not in accordance with the provisions of this
Agreement, such regulations shall not apply to CONTRACTOR, the
Joint Venture Company and their respective contractors and sub-
contractors, as the case may be.

(f) EGAS, CONTRACTOR, the Joint Venture Company and_ their
respective contractors and sub-contractors shall for the purposes of this
Agreement be exempted from all professional stamp duties, imposts
and levies imposed by syndical laws with respect to their documents
and activities mentioned hereunder.

(g) Without prejudice to Article XVIII(b) above, all the exemptions from the
application of the A.R.E. laws or regulations granted to EGAS,
CONTRACTOR, the Joint Venture Company and their contractors and
sub-contractors under this Agreement shall include such laws and
regulations as presently in effect or as thereafter amended or
substituted.

ARTICLE XIX
STABILIZATION

In case of changes in existing legislation or regulations applicable to the
conduct of Exploration, Development and production of Petroleum, which
take place after the Effective Date, and which significantly affect the
economic interest of this Agreement to the detriment of CONTRACTOR or

-66-
which imposes on CONTRACTOR an obligation to remit to the A.R.E. the
proceeds from sales of CONTRACTOR's Petroleum, then CONTRACTOR
shall notify EGAS of the subject legislative or regulatory measure as well as
its consequent effects that may cause the destabilization of the Agreement.
In such case, the parties shall negotiate appropriate modifications to this
Agreement designed to restore the economic balance thereof which existed
on the Effective Date.

The parties shall use their best efforts to agree on the appropriate
amendments to this Agreement within ninety (90) days from the aforesaid
notice.

These amendments to this Agreement shall in any event neither decrease
nor increase the rights and obligations of CONTRACTOR as these were
agreed on the Effective Date.

In the event the parties fail to reach an agreement during the period referred
to above in this Article, such dispute shall be referred to the general rules in
settling the disputes stated in Article XXIV of this Agreement.

ARTICLE XX
RIGHT OF REQUISITION

(a) In case of national emergency due to war or imminent expectation of
war or internal causes, the GOVERNMENT may requisite all or part of
the production from the Area obtained hereunder and require the Joint
Venture Company to increase such production to the utmost possible
maximum. The GOVERNMENT may also requisite the Oil and/or Gas
field itself and, if necessary, related facilities.

(b) In any such case, such requisition shall not be effected except after
inviting EGAS and CONTRACTOR or their representatives by
registered letter, with acknowledgement of receipt, to express their
views with respect to such requisition.

(c) The requisition of production shall be effected by Ministerial Order. Any
requisition of Oil and/or Gas field itself, or any related facilities, shall be
effected by a Presidential Decree duly notified to EGAS and
CONTRACTOR.

-67-
(d)

(b)

In the event of any requisition as provided for above, the
GOVERNMENT shall indemnify in full EGAS and CONTRACTOR for
the period during which the requisition is maintained, including:

(1) all damages which result from such requisition; and

(2) full repayment each month for all Petroleum extracted by the
GOVERNMENT less the royalty share of such production.

However, any damage resulting from enemy attack is not within the
meaning of this paragraph (d). Payment hereunder shall be made to
CONTRACTOR in U.S. Dollars remittable abroad. The price paid to
CONTRACTOR for Petroleum taken shall be calculated in accordance
with Article VII(c).

ARTICLE XxX!
ASSIGNMENT

Neither EGAS nor CONTRACTOR may assign to a person, firm or
corporation, in whole or in part, any of its rights, privileges, duties or
obligations under this Agreement either directly or indirectly (indirect
assignment means, for example but not limited to, any sale, purchase,
transfer of stocks, capital or assets or any other action that would
change the control of CONTRACTOR/CONTRACTOR Member on its
share in the company's capital) without the written approval of the
GOVERNMENT. In all cases priority shall be given to EGAS, if it so
desires, to obtain such interest intended to be assigned except
assignment to an Affiliated Company of the same CONTRACTOR
Member.

Without prejudice to Article XXI(a), CONTRACTOR may assign all or
any of its rights, privileges, duties and obligations under this Agreement
to an Affiliated Company of the same CONTRACTOR Member,
provided that CONTRACTOR shall notify EGAS and_ the
GOVERNMENT in writing and obtain the written approval of the
GOVERNMENT on the assignment.

In case of an assignment either in whole or in part to an Affiliated
Company, the assignor together with the assignee shall remain jointly
and severally liable for all duties and obligations of CONTRACTOR
under this Agreement provided such Affiliated Company remains in the
same capacity as an Affiliated Company.

-68-
(c)

(f)

To enable consideration to be given to any request for such
GOVERNMENT's consent referred to in (a) or (b) above, the following
conditions must be fulfilled:

(1) The obligations of the assignor deriving from this Agreement must
have been duly fulfilled as of the date such request is made.

(2) The deed of assignment must include provisions stating precisely
that the assignee is bound by all covenants contained in this
Agreement and any modifications or additions in writing that up to
such date may have been made.

A draft of such instrument of assignment shall be submitted to
EGAS for review and approval before being formally executed,
such approval not to be unreasonably withheld.

(3) The assignor(s) shall submit to EGAS the required documents that
evidence the assignee's financial and technical competence, and
also the required documents that evidence the affiliation of the
assignee to the CONTRACTOR/CONTRACTOR Member (in case
of assignment to an Affiliated Company).

Any assignment, sale, transfer or other such conveyance made
pursuant to the provisions of this Article XXI shall be free of any transfer,
capital gains taxes or related taxes, charges or fees including without
limitation, all Income Tax, Sales Tax, Value Added Tax, Stamp Duty, or
other Taxes or similar payments.

Once the assignor and the proposed third party assignee, other than an
Affiliated Company, have agreed the final conditions of an assignment
(including the details of assignment deal), the assignor shall disclose in
details such final conditions in a written notification to EGAS. EGAS
shall have the right to acquire the interest intended to be assigned, if,
within ninety (90) days from assignor’s written notification, EGAS
delivers to the assignor a written notification that it accepts the same
conditions agreed with the proposed third party assignee. If EGAS does
not deliver such notification within such ninety (90) day period, the
assignor shall have the right to assign the interest notified to be
assigned to the proposed third party assignee, subject to the
GOVERNMENT’s approval under paragraph (a) of this Article.

As long as the assignor shall hold any interest under this Agreement,
the assignor together with the assignee shall be jointly and severally
liable for all duties and obligations of CONTRACTOR under this

-69-
(a)

(b)

Agreement.

ARTICLE XxXIil
BREACH OF AGREEMENT AND POWER TO CANCEL

The GOVERNMENT shall have the right to cancel this Agreement by
Order or Presidential Decree, with respect to CONTRACTOR, in the
following instances:

(1) If it has knowingly submitted any false statements to the
GOVERNMENT which were of a material consideration for the
execution of this Agreement.

(2) If it assigns any interest hereunder contrary to the provisions of
Article XXI.

(3) If it is adjudicated bankrupt by a court of competent jurisdiction.

(4) If it does not comply with any final decision reached as the result of
court proceedings conducted under Article XXIV(a).

(5) If it intentionally extracts any mineral, other than Petroleum, not
authorized by this Agreement or without the authorization of the
GOVERNMENT, except such extractions that may be unavoidable
as the result of the operations conducted hereunder in accordance
with accepted Petroleum industry practice and which shall be
notified to the GOVERNMENT or its representative as soon as
possible.

(6) If it commits any material breach of this Agreement or of the
provisions of Law No. 66 of 1953, as amended; provided that they,
are not contradicted by the provisions of this Agreement.

Such cancellation shall take place without prejudice to any rights which
may have accrued to the GOVERNMENT against CONTRACTOR in
accordance with the provisions of this Agreement and, in the event of
such cancellation, CONTRACTOR shall have the right to remove from
the Area all its personal property.

If the GOVERNMENT deems that one of the aforesaid causes (other
than a Force Majeure cause referred to in Article XXIII) exists to cancel
this Agreement, the GOVERNMENT shall give CONTRACTOR ninety
(90) days written notice personally served on CONTRACTOR's General
Manager, in the legally manner and receipt of which is acknowledged

-70-
(a)

(b)

(d)

by him or by his legal agents, to remedy and remove such cause. But if
for any reason such service is impossible due to un-notified change of
address, publication in the Official Journal of such notice shall be
considered as valid service upon CONTRACTOR. If at the end of the
said ninety (90) day notice period such cause has not been remedied
and removed, this Agreement may be canceled forthwith by Order or
Presidential Decree as aforesaid. Provided however, that if such cause,
or the failure to remedy or remove such cause, results from any act or
omission of one party, cancellation of this Agreement shall be effective
only against that party and not as against any other party hereto.

ARTICLE Xxill
FORCE MAJEURE

The non-performance or delay in performance by EGAS and
CONTRACTOR, or either of them, of any obligation under this
Agreement shall be excused if, and to the extent that, such
non-performance or delay is caused by Force Majeure. The period of
any such non-performance or delay, together with such period as may
be necessary for the restoration of any damage done during such delay,
shall be added to the time given in this Agreement for the performance
of such obligation and for the performance of any obligation dependent
thereon and consequently, to the term of this Agreement, but only with
respect to the Exploration or Development Block(s) affected by such
case.

"Force Majeure" within the meaning of this Article XXIII, shall be any act
of God, insurrection, riot, war, strike, and other labor disturbance, fires,
floods or any cause not due to the fault or negligence of EGAS and
CONTRACTOR or either of them, whether or not similar to the
foregoing, provided that any such cause is beyond the reasonable
control of EGAS and CONTRACTOR, or either of them.

The GOVERNMENT shall incur no responsibility whatsoever to EGAS
and CONTRACTOR, or either of them, for any damages, restrictions or
losses arising in consequence of such case of Force Majeure
hereinafter referred to in this Article.

If the Force Majeure event occurs during the first Exploration period or
any extension in accordance with article V(a) thereof and continues in
effect for a period of six (6) months, CONTRACTOR shall have the
option upon ninety (90) days prior written notice to EGAS to terminate
its obligations hereunder without further liability of any kind.

-71-
(a)

(b)

(f)
(9)

ARTICLE XXIV
DISPUTES AND ARBITRATION

Any dispute, controversy or claim arising out of or relating to this
Agreement or the breach, termination or invalidity thereof, between the
GOVERNMENT and the parties shall be referred to the appropriate
courts in A.R.E. and shall be finally settled by such courts.

Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach, termination or invalidity thereof, between
EGAS and CONTRACTOR shall be settled by arbitration in accordance
with the Arbitration Rules of the Cairo Regional Center for International
Commercial Arbitration (the “Center’) in effect on the date of this
Agreement. The award of the arbitrators shall be final and binding on
the parties.

The number of arbitrators shall be three (3).

Each party shall appoint one (1) arbitrator. If, within thirty (80) days after
receipt of the claimant's notification of the appointment of an arbitrator
the respondent has not notified the claimant in writing of the name of the
arbitrator he appoints, the claimant may request the Center to appoint
the second arbitrator.

The two (2) arbitrators thus appointed shall choose the third arbitrator
who shall act as the presiding arbitrator of the tribunal. If within thirty
(30) days after the appointment of the second arbitrator, the two
(2)arbitrators have not agreed upon the choice of the presiding
arbitrator, then either party may request the Secretary General of the
Permanent Court of Arbitration at The Hague, Netherlands, to designate
the appointing authority. Such appointing authority shall appoint the
presiding arbitrator in the same way as a sole arbitrator would be
appointed under Article 6.3 of the UNCITRAL Arbitration Rules. Such
presiding arbitrator shall be a person of a nationality other than the
A.R.E. or the CONTRACTOR’s nationality(ies) and of a country which
has diplomatic relations with both the A.R.E. and the CONTRACTOR’s
country(ies) and who has no economic interest in the Petroleum
business of the signatories hereto.

Unless otherwise agreed by the parties to the arbitration, the arbitration,
including the making of the award, shall take place in Cairo, A.R.E..

The decision of the arbitrators shall be final and binding upon the

-72-
(h)

(i)

(a)

parties, including the arbitration fees and all related issues and the
execution of the arbitrators’ decision shall be referred to the competent
courts according to the Egyptian laws.

Egyptian law shall apply to the dispute except that in the event of any
conflict between Egyptian laws and this Agreement, the provisions of
this Agreement (including the arbitration provision) shall prevail. The
arbitration shall be conducted in both Arabic and English languages.

If, for whatever reason, arbitration in accordance with the above
procedure cannot take place, EGAS and CONTRACTOR will transfer all
disputes, controversies or claims arising out of or relating to this
Agreement or the breach, termination or invalidity thereof shall be
settled by ad hoc arbitration in accordance with the UNCITRAL
Arbitration Rules in effect on the Effective Date.

ARTICLE XXV
STATUS OF PARTIES

The rights, duties, obligations and liabilities in respect of EGAS and
CONTRACTOR hereunder shall be several and not joint or collective, it
is being understood that this Agreement shall not be construed as
constituting an association or corporation or partnership.

Each CONTRACTOR Member shall be subject to the laws of the place
where it is incorporated regarding its legal status or creation,
organization, charter and by-laws, shareholding, and ownership.

Each CONTRACTOR Member's shares of capital which are entirely
held abroad shall not be negotiable in the A.R.E. and shall not be offered
for public subscription nor shall be subject to the stamp tax on capital
shares nor any tax or duty in the A.R.E.. Any procedure carried out by
CONTRACTOR/CONTRACTOR Member in A.R.E. or outside A.R.E.
that leads to change of control of the CONTRACTOR/CONTRACTOR
Member on its share in the company's capital, shall be subject to the
procedures and provisions of Article IX "Bonuses" and Article XXI
"Assignment" CONTRACTOR shall be exempted from the application of
Law No. 159 of 1981, as amended.

All CONTRACTOR Members shall be jointly and severally liable for the
performance of the obligations of CONTRACTOR under this
Agreement.

-73-
ARTICLE XXVI
LOCAL CONTRACTORS AND
LOCALLY MANUFACTURED MATERIAL

CONTRACTOR or the Joint Venture Company, as the case may be, and
their contractors shall:

(a) Give priority to local contractors and sub-contractors, including EGAS's
Affiliated Companies, as long as their performance is comparable with
international performance and the prices of their services are not higher
than the prices of other contractors and sub-contractors by more than
ten percent (10%).

(b) Give preference to locally manufactured material, equipment,
machinery and consumables as long as their quality and time of delivery
are comparable to internationally available material, equipment,
machinery and consumables. However, such material, equipment,
machinery and consumables may be imported for operations conducted
hereunder if the local price of such items at CONTRACTOR's or the
Joint Venture Company’s operating base in the A.R.E. is more than ten
percent (10%) higher than the price of such imported items before
customs duties, but after transportation and insurance costs have been
added.

ARTICLE XXVII

TEXT OF THE AGREEMENT
The Arabic version of this Agreement shall, before the competent courts of
A.R.E., be referred to in construing or interpreting this Agreement; provided,
however, that in any arbitration pursuant to Article XXIV herein above
between EGAS and CONTRACTOR the Arabic and English versions shall
both be referred to as having equal force in construing or interpreting this
Agreement.

ARTICLE XXVIII
GENERAL

The headings or titles to each of the Articles of this Agreement are solely for
the convenience of the parties hereto and shall not be used with respect to
the interpretation of said Articles.

-74-
ARTICLE XXIX
APPROVAL OF THE GOVERNMENT

This Agreement shall not be binding upon any of the parties hereto unless
and until a law is issued by the competent authorities of the A.R.E.
authorizing the Minister of Petroleum to sign this Agreement and giving this
Agreement full force and effect of law notwithstanding any countervailing
governmental enactment, and the Agreement is signed by the
GOVERNMENT, EGAS and CONTRACTOR.

THE EGYPTIAN NATURAL GAS HOLDING COMPANY
BY 3% woe eeeceeeeeeeeeeeeeeeeneeeteeeeeeeeeseneeeeee

ARAB REPUBLIC OF EGYPT
BY 3% woe eeeceeeeeeeeeeeeeeeeneeeteeeeeeeeeseneeeeee

-75-
ANNEX “A”
CONCESSION AGREEMENT
BETWEEN
THE ARAB REPUBLIC OF EGYPT
AND
THE EGYPTIAN NATURAL GAS HOLDING COMPANY
AND

BOUNDARY DESCRIPTION OF THE CONCESSION AREA

Annex “B” is a provisional illustrative map at an approximate scale of
(1: --000000) showing the Area covered and affected by this Agreement.

The acreage of the Area measures approximately --- square
kilometers (----- km?). It consists of all or part of Exploration Blocks, the whole

Blocks are defined on three (3) minutes latitude x three (3) minutes longitude
grid.

The delineation lines of the Area in Annex "B" are intended to be only
illustrative and provisional and may not show accurately the true position of
such blocks in relation to existing monuments and geographical features.

Coordinates of the corner points of the Area are given in the following table
which forms an integral part of this Annex "A":

-76-
BOUNDARY COORDINATES
OF

-77-
ANNEX “B”

MAP OF THE CONCESSION AGREEMENT

-78-
ANNEX "C"
BANK LETTER OF GUARANTEE

Letter of Guarantee No. --- (Cairo ------------ 20--),
EGYPTIAN NATURAL GAS HOLDING COMPANY,

The undersigned, National Bank of Egypt as Guarantor, or any other bank
under supervision of CENTRAL BANK OF EGYPT, hereby guarantees to the
EGYPTIAN NATURAL GAS HOLDING COMPANY, hereinafter referred to

as “EGAS” to the limit of ---------- million U.S. Dollars ($ -------- ), the
performance by -------------------- os | aenennnnnnnnnccnnnccnsecennennnnnnns “a
—— AN wnnvneecnennnnnnns “oonoo------",hereinafter referred to as
“CONTRACTOR?” of its obligations required for Exploration operations to
spend a minimum of ------------- million U.S. Dollars ($ -------- ) during the -----

--- (--) Years of the Exploration period under Article IV of the
Concession Agreement, hereinafter referred to as the “Agreement” covering
that Area described in Annexes “A” and “B” of said Agreement, by and
between the Arab Republic of Egypt, hereinafter referred to as “A.R.E.”,
EGAS and CONTRACTOR, in --------- AREA, ------------------- issued by Law
No..... of 20...

It is understood that this Guarantee and the liability of the Guarantor
hereunder shall be reduced quarterly, during the period of expenditure of
said --------------- million U.S. Dollars ($ -------- ) by the amount of money
expended by CONTRACTOR for such Exploration operations during each
such quarter and approved by EGAS. Each such reduction shall be
established by the joint written statement to the Guarantor by EGAS and
CONTRACTOR.

In the event of a claim by EGAS of non-performance or surrender of the
Agreement by the CONTRACTOR prior to fulfillment of said Minimum
Expenditure Obligations for the ------- Exploration period under Article IV of
this Agreement, there shall be no liability on the undersigned Guarantor for
payment to EGAS unless and until such liability has been established by
written statement of EGAS setting forth the amount due under the
Agreement.

It is a further condition of this Letter of Guarantee that:

(1) This Letter of Guarantee will become available only provided that the
Guarantor will have been informed in writing by CONTRACTOR and
EGAS that the Agreement between CONTRACTOR, A.R.E. and EGAS
has become effective according to its terms and said Guarantee shall

-79-
become effective on the Effective Date of said Agreement.
(2) This Letter of Guarantee shall in any event automatically expire:

(a) ------------- (--) Years and six (6) months after the date it becomes
effective, or

(b) At such time as the total of the amounts shown on quarterly joint
statements of EGAS and CONTRACTOR equals or exceeds the
amount of said Minimum Expenditure Obligations for the ------
Exploration period, whichever is earlier.

(3) Consequently, any claim, in respect thereof should be made to the
Guarantor prior to either of said expiration dates at the latest
accompanied by EGAS's written statement, setting forth the amount of
under-expenditure by CONTRACTOR to the effect that:

(a) CONTRACTOR has failed to perform its Minimum Expenditure
Obligations referred to in this Guarantee, and

(b) CONTRACTOR has failed to pay the expenditure deficiency to
EGAS.

Please return to us this Letter of Guarantee in the event it does not become
effective, or upon the expiry date.

Yours Faithfully,

Accountant: ----------------------------00--
Manager — : -----------------22-00-2222222-+
Date F eeeneeene enn nnn enema enennne

-80-
ANNEX "D"
CHARTER OF THE JOINT VENTURE COMPANY

ARTICLE |
FORM AND GOVERNING LAW.

A joint stock company having the nationality of the ARAB REPUBLIC OF
EGYPT shall be formed with the authorization of the GOVERNMENT in
accordance with the provisions of this Agreement referred to below and of
this Charter.

The Joint Venture Company shall be subject to all laws and regulations in
force in the A.R.E. to the extent that such laws and regulations are not
inconsistent with the provisions of this Charter and the Agreement referred
to hereunder.

ARTICLE II

NAME OF JOINT VENTURE COMPANY

The name of the Joint Venture Company shall be mutually agreed upon
between EGAS and CONTRACTOR on the date of commercial discovery
and shall be subject to the Minister of Petroleum’s approval.

ARTICLE III

LOCATION OF HEAD OFFICE
The Head Office of the Joint Venture Company shall be in Cairo, A.R.E..

ARTICLE IV
OBJECT OF THE JOINT VENTURE COMPANY

The object of the Joint Venture Company is to act as the agency through
which EGAS and CONTRACTOR, carry out and conduct the Development
operations required in accordance with the provisions of the Agreement for
Gas and Crude Oil Exploration and Exploitation in --------- AREA, --------------
--, A.R.E. (hereinafter referred to as the “Agreement”) entered into by and
between the Arab Republic of Egypt (hereinafter referred to as the “A.R.E.”),
EGAS and CONTRACTOR issued by Law No. -------- of 20--.

Following the Minister of Petroleum’s approval date to the Development
Lease the Joint Venture Company shall also be the agency to carry out and
conduct Exploration operations, in any portion of the Area converted into a

-81-
Development Lease, pursuant to work programs and budgets approved in
accordance with the Agreement.

The Joint Venture Company shall keep account of all costs, expenses and
expenditures for such operations under the terms of the Agreement and
Annex "E" thereto.

The Joint Venture Company shall not engage in any business or undertake
any activity beyond the performance of said operations unless otherwise
agreed upon by EGAS and CONTRACTOR.

ARTICLE V
CAPITAL

The authorized capital of the Joint Venture Company is twenty thousand
(20000) Egyptian Pounds divided into five thousand (5000) shares of
common stock with a value of four (4) Egyptian Pounds per share having
equal voting rights, fully paid and non-assessable.

EGAS and CONTRACTOR shall each pay for, hold and own, throughout the
life of the Joint Venture Company, one half of the capital stock of the Joint
Venture Company provided that only in the event that either party should
transfer or assign the whole or any percentage of its ownership interest in
the entirety of the Agreement to another party, may such transferring or
assigning party transfer or assign any of the capital stock of the Joint Venture
Company and, in that event, such transferring or assigning party (and its
successors and assignees) must transfer and assign a stock interest in the
Joint Venture Company equal to the transferred or assigned whole or
percentage of its ownership interest in the entirety of the said Agreement,
without prejudice to Article XXI of the Agreement.

ARTICLE VI
ASSETS

The Joint Venture Company shall not own any right, title, interest or estate
in or under the Agreement or any Development Lease created there under
or in any of the Petroleum produced from any Exploration Block or
Development Lease there under or in any of the assets, equipment or other
property obtained or used in connection therewith, and shall not be obligated
as a principal for the financing or performance of any of the duties or
obligations of either EGAS or CONTRACTOR under the Agreement. The
Joint Venture Company shall not make any profit from any source
whatsoever.

-82-
ARTICLE VII

ROLE OF THE JOINT VENTURE COMPANY
The Joint Venture Company shall be no more than an agent for EGAS and
CONTRACTOR. Whenever it is indicated herein that the Joint Venture
Company shall decide, take action or make a proposal and the like, it is
understood that such decision or judgment is the result of the decision or
judgment of EGAS and/or CONTRACTOR as may be required by the
Agreement.

ARTICLE VIII

BOARD OF DIRECTORS

The Joint Venture Company shall have a Board of Directors consisting of
eight (8) members, four (4) of whom shall be designated by EGAS and the
other four (4) by CONTRACTOR. The Chairman shall be designated by
EGAS and shall also be a Managing Director. CONTRACTOR shall
designate the General Manager who shall also be a Managing Director.

ARTICLE IX

VALIDITY OF BOARD RESOLUTIONS

Meetings of the Board of Directors shall be valid if a majority of the Directors
are present and any decision taken at such meetings must have the
affirmative vote of five (5) or more of the Directors; provided, however, that
any Director may be represented and vote by proxy held by another Director.

ARTICLE X
SHAREHOLDERS’ MEETINGS

General meetings of the shareholders shall be valid if a majority of the capital
stock of the Joint Venture Company is represented thereat. Any decision
taken at such meetings must have the affirmative vote of shareholders
owning or representing a majority of the capital stock.

ARTICLE XI

PERSONNEL AND BY-LAWS

The Board of Directors shall approve the regulations covering the terms and
conditions of employment of the personnel of the Joint Venture Company
employed directly by the Joint Venture Company and not assigned thereto
by CONTRACTOR and EGAS.

-83-
The Board of Directors shall, in due course, draw up the By-Laws of the Joint
Venture Company and such By-Laws shall be effective upon being approved
by a General Meeting of the shareholders, in accordance with the provisions
of Article X hereof.
ARTICLE XII
DURATION OF THE JOINT VENTURE COMPANY

The Joint Venture Company shall come into existence within three (3)
months from the date of the Minister of Petroleum’s approval of the first
Development Lease whether for Crude Oil or Gas.

The duration of the Joint Venture Company shall be for a period equal to the
duration of the Agreement, including any extension thereof.

The Joint Venture Company shall be wound up if this Agreement is
terminated for any reason as provided for therein.

THE EGYPTIAN NATURAL GAS HOLDING COMPANY
BY 3% woe eeeceeeeeeeeeeeeeeeeneeeteeeeeeeeeseneeeeee

-84-
ANNEX "E"
ACCOUNTING PROCEDURE

ARTICLE |
GENERAL PROVISIONS

(a) Definitions:

The definitions contained in this Agreement shall apply to this
Accounting Procedure and have the same meaning.

(b) Statements of Activity:

(1)

(2)

CONTRACTOR shall, pursuant to Article IV of this Agreement,
render to EGAS within thirty (30) days of the end of each calendar
quarter a Statement of Exploration Activity reflecting all charges
and credits related to the Exploration operations conducted in any
portion of the Area not converted into a Development Lease for that
quarter, summarized by appropriate classifications indicative of the
nature thereof.

Following its coming into existence, the Joint Venture Company
shall render to EGAS and CONTRACTOR within fifteen (15) days
of the end of each calendar quarter a Statement of Development
and Exploration Activity reflecting all charges and credits related to
the Development and Exploration operations conducted in any
portion of the Area converted into a Development Lease for that
quarter, summarized by appropriate classifications indicative of the
nature thereof, provided that items of controllable material and
unusual charges and credits shall be detailed.

Pursuant to Article VII, EGAS shall audit and approve each
statement of Development and Exploration Activity submitted by
the CONTRACTOR or the Joint Venture Company (as the case
may be). Any comments made by EGAS shall be reflected by the
CONTRACTOR or the Joint Venture Company (as the case may
be) on the Statement produced for the next calendar quarter.

(c) Adjustments and Audits:

(1)

Each quarterly Statement of Exploration Activity pursuant to
Article I(b)(1) of this Annex shall conclusively be presumed to be
true and correct after three (3) months following the receipt of each
Statement by EGAS, unless within the said three (3) month period

-85-
(d)

(e)

(f)

EGAS objects in writing with its remarks thereto pursuant to Article
IV(f) of the Agreement. During the said three (3) month period
supporting documents will be available for inspection by EGAS
during working hours.

CONTRACTOR shall have the same audit rights on the Joint
Venture Company Statements as EGAS under this sub-paragraph.

(2) All Statements of Development and Exploration Activity for any
calendar quarter pursuant to Article I(b)(2) of this Annex, shall
conclusively be presumed to be true and correct after three (3)
months following the receipt of each Statement of Development
and Exploration Activity by EGAS and CONTRACTOR, unless
within the said three (3) month period EGAS or CONTRACTOR
objects in writing with its remarks thereto. Pending expiration of said
three (3) month period EGAS or CONTRACTOR or both of them
shall have the right to audit the Joint Venture Company’s accounts,
records and supporting documents for such quarter, in the same
manner as provided for in Article IV(f) of the Agreement.

Currency Exchange:

CONTRACTOR's books for Exploration and the Joint Venture
Company’s books for Development and Exploration, if any, shall be kept
in the A.R.E. in U.S. Dollars. All U.S. Dollars expenditures shall be
charged in the amount expended. All Egyptian currency expenditures
shall be converted to U.S. Dollars at the applicable rate of exchange
issued by the Central Bank of Egypt on the first day of the month in
which expenditures are recorded, and all other non-U.S. Dollars
expenditures shall be converted into U.S. Dollars at the buying rate of
exchange for such currency as quoted by National Westminster Bank
Limited, London, at 10:30 a.m. G.M.T., on the first day of the month in
which expenditures are recorded. A record shall be kept of the exchange
rates used in converting Egyptian currency or other non-U.S. Dollars
expenditures into U.S. Dollars.

Precedence of Documents:

In the event of any inconsistency or conflict between the provisions of
this Accounting Procedure and the provisions of the Agreement treating
the same subject differently, then the provisions of the Agreement shall
prevail.

Revision of Accounting Procedure:

-86-
By mutual agreement between EGAS and CONTRACTOR, this
Accounting Procedure may be revised in writing from time to time in the
light of future arrangements.

(g) No Charge for Interest on Investment:

Interest on investment or any bank fees, charges or commissions
related to any bank guarantees shall not at any time be charged as
recoverable costs under the Agreement.

ARTICLE II
COSTS, EXPENSES AND EXPENDITURES

Subject to the provisions of the Agreement, CONTRACTOR shall alone bear
and directly or through the Joint Venture Company, pay the following costs
and expenses, which costs and expenses shall be classified and allocated
to the activities according to sound and generally accepted accounting
principles and treated and recovered in accordance with Article VII of this
Agreement:

(a) Surface Rights:

All direct cost attributable to the acquisition, renewal or relinquishment
of surface rights acquired and maintained in force for the Area.

(b) Labor and Related Costs:

(1) Salaries and wages which were approved by EGAS of
CONTRACTOR's or Joint Venture Company’s employees, as the
case may be, directly engaged in the various activities under the
Agreement, including salaries and wages paid to geologists and
other employees who are temporarily assigned to and employed in
such activities.

Reasonable revisions of such salaries and wages shall be effected
to take into account changes in CONTRACTOR's policies and
amendments of laws applicable to salaries. For the purpose of this
Article II(b) and(c) of this Annex, salaries and wages shall mean the
assessable amounts for A.R.E. Income taxes, including the salaries
during vacations and sick leaves, but excluding all the amounts
corresponding to the other items covered by the percentage fixed
under (2) below.

(2) For expatriate employees permanently assigned to A.R.E.:
1) All allowances applicable to salaries and wages;

-87-
2) Cost of established plans; and

3) All travel and relocation costs of such expatriate employees
and their families to and from the employee's country or point
of origin at the time of employment, at the time of separation,
or as a result of transfer from one location to another and for
vacation (transportation costs for employees and their families
transferring from the A.R.E. to another location other than their
country of origin shall not be charged to A.R.E. operations).

Costs under this Article II(b)(2) shall be deemed to be equal to sixty
percent (60%) of basic salaries and wages paid for such expatriate
personnel including those paid during vacations and sick leaves as
established in CONTRACTOR's international policies, chargeable
under Article II(b)(1), (i), (k)(1) and (k)(3) of this Annex.

However, salaries and wages during vacations, sick leaves and
disability are covered by the foregoing percentage. The percentage
outlined above shall be deemed to reflect CONTRACTOR's actual
costs as of the Effective Date with regard to the following benefits,
allowances and costs :-

1. Housing and utilities allowance.

Commodities and services allowance.

Special rental allowance.

Vacation transportation allowance.

Vacation travel expense allowance.

Vacation excess baggage allowance.

Education allowances (children of expatriate employees).

Hypothetical home country tax offset (which results in a
reduction of the chargeable percentage).

9. Storage of personal effects.

10. Housing refurbishment expense.
11.Property management service fees.
12. Recreation allowance.

13. Retirement plan.

14. Group life insurance.

ONOoarh oN

-88-
(4)

15.Group medical insurance.
16. Sickness and disability.

17.Vacation plans paid (excluding allowable vacation travel
expenses).

18. Savings plan.

19. Educational assistance.

20. Military service allowance.

21.Home country social security and medical care contributions.

22.Workman's compensation.

23. Federal and state unemployment insurance.

24. Personnel transfer expense.

25. National insurance.

26. Any other costs, allowances and benefits of a similar nature as
established in CONTRACTOR's international policies.

The percentages outlined above shall be reviewed at intervals of
three (3) Years from the Effective Date and at such time
CONTRACTOR and EGAS shall agree on new percentages to be
used under this Article II(b)(2).

Revisions of the percentage shall take into consideration variances
in costs and changes in CONTRACTOR's international policies
which modify or exclude any of the above allowances and benefits.

The revised percentages shall reflect as nearly as possible
CONTRACTOR 's actual costs of all its established allowances and
benefits and of personnel transfers.

For expatriate employees temporarily assigned to the A.R.E. all
allowances, costs of established plans and all travel and/or
relocation costs for such expatriates as paid in accordance with
CONTRACTOR's international established policies. Such costs
shall not include any administrative overhead other than what is
mentioned in Article II(k)(2) of this Annex.

Expenditure or contributions made pursuant to law or assessment
imposed by any governmental authority which are applicable to
labor cost of salaries and wages as provided under paragraphs
(b)(1), (b)(2), (i), (k)(1) and (k)(3) of Article II of this Annex.

-89-
(c)

(d)

Benefits, allowances and related costs of national employees:

Bonuses, overtime, customary allowances and benefits on a basis
similar to that prevailing for oil companies operating in the A.R.E., all as
chargeable under Article II(b)(1), (i), (k)(1) and (k)(3) of this Annex.
Severance pay shall be charged at a fixed rate applied to payrolls which
shall equal an amount equivalent to the maximum liability for severance
payment as required under the A.R.E. Labor Law.

Material:

Material, equipment and supplies purchased and furnished as such by
CONTRACTOR or the Joint Venture Company.

(1)

(2)

Purchases:

Material, equipment and supplies purchased shall be accounted for
at the price paid by CONTRACTOR or the Joint Venture Company
plus any related cost and after deduction of all discounts actually
received.

Material furnished by CONTRACTOR:

Material, required for operations shall be purchased directly
whenever practicable, except that CONTRACTOR may furnish
such material from CONTRACTOR's or CONTRACTOR 's Affiliated
Companies stocks outside the A.R.E. under the following
conditions:

1) New Material (Condition "A"):

New Material transferred from CONTRACTOR's or
CONTRACTOR's Affiliated Companies warehouses or other
properties shall be priced at cost, provided that the cost of
material supplied is not higher than international prices for
material of similar quality supplied on similar terms, prevailing
at the time such material was supplied.

2) Used Material (Conditions "B" and "C"):

a) Used Material which is in sound and serviceable condition
and is suitable for re-use without reconditioning shall be
classified as Condition "B" and priced at seventy five
percent (75%) of the price of new material.

b) Used Material which cannot be classified as Condition "B"
but which is serviceable for original function but

-90-
substantially not suitable for re-use without reconditioning,
shall be classified as Condition "C" and priced at fifty
percent (50%) of the price of new material.

c) Used Material which cannot be classified as Condition "B"
or Condition "C" shall be priced at a value commensurate
with its use.

d) Tanks, buildings and other equipment involving erection
costs shall be charged at applicable percentage of
knocked - down new price.

(3) Warranty of material furnished by CONTRACTOR:

CONTRACTOR does not warrant the material furnished beyond or
back of the dealer's or manufacturer's guarantee, and in case of
defective material, credit shall not be recorded until adjustment has
been received by CONTRACTOR from the manufacturer(s) or its
(their) agents.

It is understood that the value of the warehouse stock and spare
parts shall be charged to the Cost Recovery category defined
above, only when used in operations.

(e) Transportation and Employee Relocation Costs:

(f)

(1)

(2)

(3)

Transportation of material, equipment and supplies necessary for
the conduct of CONTRACTOR's or the Joint Venture Company’s
activities.

Business travel and transportation expenses to the extent covered
by CONTRACTOR’s established policies of or with regard to
expatriate and national employees, as incurred and paid by, or for,
employees in the conduct of CONTRACTOR's or the Joint Venture
Company's business.

Employees transportation and relocation costs for national
employees to the extent covered by established policies.

Services:

(1)

(2)

Outside services: The costs of contracts for consultants, services
and utilities procured from third parties.

Cost of services performed by EGAS or by CONTRACTOR, or their
Affiliated Companies in facilities inside or outside the A.R.E.
regular, recurring, routine services, such as interpreting magnetic

-91-
(h)

tapes and/or other analyses, shall be performed and charged by
EGAS and/or CONTRACTOR or their Affiliated Companies, as well
as, geological and geophysical studies relevant to the Concession
area purchased by CONTRACTOR, through EUG, for example at
an agreed contracted price. Major projects involving engineering
and design services shall be performed by EGAS and/or
CONTRACTOR or their Affiliated Companies at an agreed contract
amount.

(3) Use of EGAS's, CONTRACTOR's or their Affiliated Companies'
wholly owned equipment shall be charged at a rental rate
commensurate with the cost of ownership and operation, but not in
excess of competitive rates then prevailing in the A.R.E. .

(4) CONTRACTOR's and CONTRACTOR's Affiliated Companies'
rates shall not include any administrative or overhead costs other
than what is mentioned in Article II(k)(2) of this Annex.

Damages and Losses:

All costs or expenses, necessary to replace or repair damages or losses
incurred by fire, flood, storm, theft, accident or any other cause not
controllable by CONTRACTOR or the Joint Venture Company through
the exercise of reasonable diligence. CONTRACTOR or the Joint
Venture Company shall furnish EGAS and CONTRACTOR with a
written notice of damages or losses incurred in excess of ten thousand
U.S. Dollars ($10000) per occurrence, as soon as practicable after
report of the same has been received by CONTRACTOR or the Joint
Venture Company.

Insurance and Claims:

The cost of insurance against any public liability, property damage and
other insurance against liabilities of CONTRACTOR, the Joint Venture
Company and/or the parties or any of them to their employees and/or
outsiders as may be required by the laws, regulations and orders of the
GOVERNMENT or as the parties may agree upon. The proceeds of any
such insurance or claim collected, less the actual cost of making a claim,
shall be credited against operations.

If no insurance is carried for a particular risk, in accordance with good
international Petroleum industry practices, all related actual
expenditures incurred and paid by CONTRACTOR or the Joint Venture
Company in settlement of any and all losses, claims, damages,

-92-
(i)

judgments and any other expenses, including legal services.
Indirect Expenses:

Camp overhead and facilities such as shore base, warehouses, water
systems, road systems, salaries and expenses of field supervisory
personnel, field clerks, assistants and other general employees
indirectly serving the Area.

Legal Expenses:

All costs and expenses of litigation, or legal services otherwise
necessary or expedient for the protection of the Area, including
attorney's fees and expenses as hereinafter provided, together with all
judgments obtained against the parties or any of them on account of the
operations under the Agreement, and actual expenses incurred by any
party(ies) hereto in securing evidence for the purpose of defending
against any action or claim prosecuted or urged against the operations
or the subject matter of the Agreement. In the event actions or claims
affecting the interests hereunder are handled by the legal staff of one or
more of the parties hereto, a charge commensurate with the cost of
providing and furnishing such services shall be made to operations.

Administrative Overhead and General Expenses:

(1) While CONTRACTOR is conducting Exploration operations, the
cost of staffing and maintaining CONTRACTOR's head office in the
A.R.E. and/or other offices established in the A.R.E. as appropriate
other than field offices, which shall be charged as provided for in
Article II(i) of this Annex, and excepting salaries of employees of
CONTRACTOR who are temporarily assigned to and directly
serving on the Area, which shall be charged as provided for in
Article II(b) of this Annex.

(2) CONTRACTOR's administrative overhead and General Expenses
outside the A.R.E. applicable to Exploration operations in the
A.R.E. shall be charged each month at the rate of five percent (5%)
of total Exploration expenditures, provided that no administrative
overhead of CONTRACTOR outside the A.R.E. applicable to
A.R.E. Exploration operations shall be charged for Exploration
operations conducted by the Joint Venture Company. No other
direct charges as such for CONTRACTOR's administrative
overhead outside the A.R.E. shall be applied against the
Exploration obligations. Examples of the type of costs

-93-
(I)

(m

(n)

=

CONTRACTOR is incurring and charging hereunder due to
activities under this Agreement and covered by said percentage
are:

1- Executive - time of executive officers.
Treasury — financial and exchange problems.
Purchasing - procuring materials, equipment and supplies.

Exploration and Production - directing, advising and controlling
the entire project.

Other departments such as legal, controlling and engineering
which contribute time, knowledge and experience to the
operations.

The foregoing does not preclude charging for direct service under
Article II(f)(2) of this Annex.

(3) While the Joint Venture Company is conducting operations, the
Joint Venture Company’s personnel engaged in general clerical
and office work, supervisors and officers whose time is generally
spent in the main office and not the field, and all employees
generally considered as general and administrative and not
charged to other types of expenses shall be charged to operations.
Such expenses shall be allocated each month between Exploration
and Development operations according to sound and practicable
accounting methods.

Taxes:
All taxes, duties or levies paid in the A.R.E. by CONTRACTOR or the

Joint Venture Company with respect to this Agreement other than those
covered by Article III(g)(1) of the Agreement.

Continuing CONTRACTOR Costs:

Costs of CONTRACTOR activities required under the Agreement and
incurred exclusively in the A.R.E. after the Joint Venture Company is
formed. No sales expenses incurred outside or inside the A.R.E. may
be recovered as a cost.

Other Expenditures:

Any costs, expenses or expenditures, other than those which are
covered and dealt with by the foregoing provisions of this Article Il,
incurred by CONTRACTOR or the Joint Venture Company under

wo DM
' roe

a
7

-94-
(b)

(a)

approved work programs and budgets.

ARTICLE III
INVENTORIES

Periodic Inventories, Notice and Representation:

At reasonable intervals as agreed upon by EGAS and CONTRACTOR
inventories shall be taken by the Joint Venture Company of the
operations materials, which shall include all such materials, physical
assets and construction projects. Written notice of intention to take
inventory shall be given by the Joint Venture Company to EGAS and
CONTRACTOR at least thirty (30) days before any inventory is to begin
so that EGAS and CONTRACTOR may be represented when any
inventory is taken. Failure of EGAS and/or CONTRACTOR to be
represented at an inventory shall bind the party who failed to accept the
inventory taken by the Joint Venture Company, who shall in that event
furnish the party not represented with a copy thereof.

Reconciliation and Adjustment of Inventories:

Reconciliation of inventory shall be made by CONTRACTOR and
EGAS, and a list of overages and shortages shall be jointly determined
by the Joint Venture Company and CONTRACTOR and EGAS, and the
inventory adjusted by the Joint Venture Company.

ARTICLE IV
COST RECOVERY

Statements of Recovery of Costs and of Cost Recovery Petroleum:

CONTRACTOR shall, pursuant to Article VII of the Agreement, render
to EGAS as promptly as practicable but not later than fifteen (15) days
after receipt from the Joint Venture Company of the Statements for
Development and Exploration Activity for the calendar quarter a
"Statement” for that quarter showing:

1- Recoverable costs carried forward from the previous quarter, if any.
2- Recoverable costs incurred and paid during the quarter.
3- Total recoverable costs for the quarter (1) + (2).

4- Value of Cost Recovery Petroleum taken and separately disposed of
by CONTRACTOR for the quarter.

Amount of costs recovered for the quarter.
6- Amount of recoverable costs carried forward into the succeeding

a
7

-95-
(b)

quarter, if any.

7- Excess, if any, of the value of Cost Recovery Petroleum taken and
separately disposed of by CONTRACTOR over costs recovered for
the quarter.

Pursuant to Article VII, EGAS shall audit and approve each Statement
of Development and Exploration Activity submitted by the
CONTRACTOR and the total production and pricing related to the
relevant calendar quarter. Any comments made by EGAS shall be
reflected by the CONTRACTOR on the statement produced for the next
calendar quarter.

Payments:

If such Statement shows an amount due to EGAS, payment of that
amount shall be made in U.S. Dollars by CONTRACTOR with the
rendition of such Statement. If CONTRACTOR fails to make any such
payment to EGAS on the date when such payment is due, then
CONTRACTOR shall pay interest of two and a half percent (2.5%) per
annum higher than the London Interbank Borrowing Offered Rate
(LIBOR), for three (3) months U.S. Dollars deposits prevailing on the
date such interest is calculated. Such interest payment shall not be
recoverable.

Settlement of Excess Cost Recovery:

EGAS has the right to take its entitlement of Excess Cost Recovery
under Article VII(a)(2) of the Agreement in kind during the said quarter.
A settlement shall be required with the rendition of such Statements in
case CONTRACTOR has taken more than its own entitlement of such
Excess Cost Recovery.

Audit Right:

EGAS shall have the right within a period of twelve (12) months from
receipt of any Statement under this Article IV in which to audit and raise
objection to any such Statement. EGAS and CONTRACTOR shall agree

on any required adjustments. Supporting documents and accounts will
be available to EGAS during said twelve (12) month period.

ARTICLE V
CONTROL AND MAJOR ACCOUNTS

Exploration Obligation Control Accounts:
CONTRACTOR shall establish an Exploration Obligation Control

-96-
(b)

Account and an offsetting contra account to control therein the total
amount of Exploration expenditures reported on Statements of activity
prepared in accordance with Article I(b)(1) of this Annex, less any
reductions agreed to by EGAS and CONTRACTOR following written
remarks taken by a non-operator pursuant to Article I(c)(1) of this Annex,
in order to determine when Minimum Exploration Work Obligations have
been met.

Cost Recovery Control Account:

CONTRACTOR shall establish a Cost Recovery Control Account and
an off-setting contra account to control therein, the amount of cost
remaining to be recovered, if any, the amount of cost recovered and the
value of Excess Cost Recovery, if any.

Major Accounts:

For the purpose of classifying costs, expenses and expenditures for
Cost Recovery Petroleum as well as for the purpose of establishing
when the Minimum Exploration Work Obligations have been met, costs,
expenses and expenditures shall be recorded in major accounts
including the following:

— Exploration Expenditures;

— Development Expenditures other than Operating Expenses;

— Operating Expenses;

Necessary sub-accounts shall be used.

Revenue accounts shall be maintained by CONTRACTOR to the extent
necessary for the control of recovery of costs and the treatment of Cost
Recovery Petroleum.

ARTICLE VI
TAX IMPLEMENTATION PROVISIONS

It is understood that CONTRACTOR shall be subject to Egyptian income tax
laws, except as otherwise provided for in the Agreement, that any A.R.E.
income taxes paid by EGAS on CONTRACTOR's behalf constitute additional
income to CONTRACTOR, and this additional income is also subject to
A.R.E. income tax, that is "grossed-up".

“CONTRACTOR's annual income”, as determined in Article III(g)(2) of this
Agreement, less the amount equal to CONTRACTOR's grossed-up Egyptian
income tax liability, shall be CONTRACTOR's "Provisional Income".

-97-
The "Grossed-up Value” is an amount added to Provisional Income to give
"Taxable Income", such that the Grossed-up Value is equivalent to the
A.R.E. income taxes.

THEREFORE:

Taxable Income = Provisional Income + Grossed-up Value
and

Grossed-up Value = A.R.E. income tax + Taxable Income

If the "A.R.E. income tax rate", which means the effective or composite tax
rate due to the various A.R.E. taxes levied on income or profits, is constant
and not dependent on the level of income, then:

Grossed-up Value = A.R.E. income tax rate x Taxable Income
Combining the first and last equations above

Provisional income x Tax Rate

Grossed-up Value =
1 - Tax Rate

where the tax rate is expressed as a decimal.

The above computations are illustrated by the following numerical example.
Assuming that the Provisional Income is $10 and the A.R.E. Income Tax rate
is forty percent (40%), then the Grossed-up Value is equal to:

$10 x 0.4
— = $ 6.67
1-04
Therefore:
Provisional income $10.00
+ Grossed-up Value 6.67
= Taxable Income $16.67

A.R.E. Income Taxes at 40% 6.67
= CONTRACTOR's Income after taxes $ 10.00

-98-
ANNEX "F"
DEVELOPMENT LEASE ABANDONMENT
COST RECOVERY MECHANISM

Reference to Concession Agreement .......... Area issued by Law No. ... of
..++... (“Agreement”), and to the Notice of Commercial Gas Discovery of well
ce eeeeeeeeeee sent to EGAS on ............... according to article III(d)(ii) of the

Agreement, the parties under the Agreement hereby agreed the mechanism
for recovering the abandonment cost, which shall be attached to
ceeeeeeeeeeeenees Development Lease”.

1.Abandonment Financial Procedures and Costs Funding:

The Joint Venture Company will open a bank account in a bank approved
by EGAS and CONTRACTOR, for the purpose of managing the
abandonment fund, such bank account currency shall be in U.S. Dollars.

The bank account shall be opened upon a notice by the CONTRACTOR.
The Joint Venture Company may appoint another bank during the
Development Lease Period upon approval of EGAS and CONTRACTOR.

EGAS shall set the terms for administration of the “........... abandonment
fund”, the account shall be dedicated for the sole purpose of the
implementation of the Development lease abandonment.

CONTRACTOR shall commence paying contributions to the ...........
abandonment fund in the Calendar quarter in which a percentage of fifty
percent (50%) of Petroleum reserves has been recovered.

The reference for the abandonment fund estimate shall be in accordance
to the ......... plan of Development, and shall be revised by the
CONTRACTOR and agreed by EGAS after ten (10) years from the
Development Lease signature. Afterwards, CONTRACTOR and EGAS
shall perform a periodical update of the abandonment cost every five (5)
years or upon any significant change in the estimated cost.

The reference for the Petroleum reserves shall be as identified in the
beneeeeeeee Gas Sales Agreement, in consistency with the Development
Lease and shall be updated in accordance to the ............. Gas Sales
Agreement amendments, if any.

-99-
2. Abandonment Fund Cost Recovery:
Without prejudice to Article VII of the Agreement, all monies paid by
CONTRACTOR in the account of .......... abandonment fund shall be
recovered as Development Expenditures starting in the Tax Year in which
such contribution is incurred and paid.

3.The Contributions:

At the tenth (10'") day of the beginning of each Calendar quarter,
CONTRACTOR shall pay, in the account of “............. abandonment fund”
an amount of fund (X) calculated according to the following formula:

X = {(A/B) x (C)} - Y
Where:

* X = The amount of contribution to be transferred to the account of .........
abandonment fund in respect of the relevant Calendar quarter.

«A= the latest estimated cost of abandonment operations.

* B = the estimated Petroleum reserves remaining to be recovered from
the end of the Calendar quarter in which the abandonment fund account(s)
was opened until the Calendar quarter in which the .......... Development
Lease will expire.

* C = the cumulative Production of Petroleum from ...... Development
Lease starting from the end of the Calendar quarter in which the
abandonment fund account was opened.

* Y = the abandonment fund bank balance at the end of the previous
Calendar quarter.

4.The Implementation of the Abandonment

Five years before the expiration of the ........ Development Lease, EGAS
and CONTRACTOR shall meet to discuss, considering the last
abandonment costs estimate performed by the CONTRACTOR and EGAS
and the foreseen production potentials of the ........ Development Lease
the implementation operations of the abandonment of .......... existing
wells and facilities.

-100-
i) In case the production from ......... field expected to cease before or on
the expiration date of the ........ Development Lease (as may be
extended):

*CONTRACTOR and EGAS shall agree on the details of the
abandonment implementation and shall consult together on whether
to assign the abandonment implementation operations to the Joint
Venture Company or to evaluate other options;

* In case actual abandonment costs are higher than the abandonment
fund including matured banking interest, CONTRACTOR shall bear
the difference in costs; and

+ Incase the total contributions in the abandonment fund including any
matured banking interest thereon is higher than the actual
abandonment cost following completion of all abandonment
operations, then the excess shall revert to recover the carry forward
situation (if any) for the CONTRACTOR resulting from the actual
funding of the abandonment fund, then any excess amount including
any matured banking interest shall be fully transferred to EGAS.

ii) If EGAS decided that the production from ......... field will be continued
by any entity other than CONTRACTOR after the expiration of the
Development Lease (as may be extended in accordance to the
Agreement):

a) the account of ......... abandonment fund shall belong to EGAS
including any accrued banking interest thereon;

b) EGAS_ shall be responsible for the implementation of the
abandonment operations of ...... field with no responsibility or liability
on CONTRACTOR.

5. Any other points which are not covered by this document shall be agreed

upon by EGAS and CONTRACTOR in a manner consistent with the
provisions of the Agreement and this Annex “F.”

By: MP. ....eeeeeeeceeeeeeeseeeeeeeeeeteneeeees

-101-
-102-
ANNEX "G"

1- MAP OF THE NATIONAL GAS PIPELINE
GRID SYSTEM

-103-
2- MAP OF CRUDE AND CONDENSATE
PIPELINE NETWORK.

-104-
3- MAP OF LPG PIPELINE NETWORK.

-105-
